Exhibit 10.2

Execution Version

 

 

 

DEBTOR-IN-POSSESSION

PLEDGE AND SECURITY AND

INTERCREDITOR AGREEMENT

Dated as of August 6, 2015

between

ALPHA NATURAL RESOURCES, INC.,

the Debtor-in-Possession, as a Grantor,

EACH OF THE OTHER GRANTORS

FROM TIME TO TIME PARTY HERETO,

CITIBANK, N.A.,

as Term Agent, Term LC Agent,

and Bonding LC Agent,

and

EACH OF THE OTHER AGENTS FROM

FROM TIME TO TIME PARTY HERETO,

as a Revolving Agent and/or

a Second Out Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  

DEFINITIONS AND INTERPRETATIONS

  

Section 1.01.  

General Definitions

     2    Section 1.02.  

Definitions; Interpretation

     13   

ARTICLE 2

  

GRANT OF SECURITY

  

Section 2.01.  

Grant of Security in Collateral

     14    Section 2.02.  

Certain Limited Exclusions to Collateral

     15   

ARTICLE 3

  

SECURITY FOR OBLIGATIONS; PRIORITIES

  

Section 3.01.  

Security for Obligations

     16    Section 3.02.  

Continuing Liability Under Collateral

     16    Section 3.03.  

Lien Priorities

     16    Section 3.04.  

Contesting Liens

     18   

ARTICLE 4

  

CERTAIN PERFECTION REQUIREMENTS

  

Section 4.01.  

Delivery Requirements

     18    Section 4.02.  

[Reserved]

     19    Section 4.03.  

Intellectual Property Recording Requirements

     19    Section 4.04.  

Other Actions

     19   

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.01.  

Grantor Information and Status

     20    Section 5.02.  

Collateral Identification, Special Collateral

     20    Section 5.03.  

Ownership of Collateral and Absence of Other Liens

     21    Section 5.04.  

Status of Security Interests

     21    Section 5.05.  

Goods & Receivables

     21    Section 5.06.  

Pledged Equity Interests, Investment Related Property

     22    Section 5.07.  

Intellectual Property

     22   

ARTICLE 6

  

COVENANTS AND AGREEMENTS

  

Section 6.01.  

Grantor Information & Status

     24    Section 6.02.  

Collateral Identification; Special Collateral

     24   

 

i



--------------------------------------------------------------------------------

Section 6.03.  

Ownership of Collateral and Absence of Other Liens

     24    Section 6.04.  

Status of Security Interests

     25    Section 6.05.  

Goods & Receivables

     25    Section 6.06.  

Pledged Equity Interests, Investment Related Property

     26    Section 6.07.  

Intellectual Property

     27    Section 6.08.  

[Reserved];

     29    Section 6.09.  

As-Extracted Collateral

     29   

ARTICLE 7

  

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

  

Section 7.01.  

[Reserved]

     29    Section 7.02.  

Further Assurances

     29    Section 7.03.  

Additional Grantors

     30   

ARTICLE 8

  

AGENTS APPOINTED ATTORNEYS-IN-FACT

  

Section 8.01.  

Power of Attorney

     30    Section 8.02.  

No Duty on the Part of Agents or Secured Parties

     31   

ARTICLE 9

  

REMEDIES

  

Section 9.01.  

Generally

     31    Section 9.02.  

Application of Proceeds

     33    Section 9.03.  

Sales on Credit

     33    Section 9.04.  

Investment Related Property

     33    Section 9.05.  

Grant of Intellectual Property License

     33    Section 9.06.  

[Reserved]

     34    Section 9.07.  

Cash Proceeds; Deposit Accounts

     34   

ARTICLE 10

  

INTERCREDITOR

  

Section 10.01.  

Turnover

     35    Section 10.02.  

Similar Liens and Agreements; Agreement to Cooperate

     36    Section 10.03.  

Bailee for Perfection

     36    Section 10.04.  

Exercise of Remedies

     37    Section 10.05.  

Amendments of Loan Documents

     40    Section 10.06.  

Automatic Release of Liens Securing Junior Obligations

     41    Section 10.07.  

No Additional Rights for the Grantors Hereunder

     42    Section 10.08.  

Actions Upon Breach

     42    Section 10.09.  

Application of Proceeds of Collateral

     43    Section 10.10.  

Payments

     47    Section 10.11.  

Effect of Refinancing

     47   

 

ii



--------------------------------------------------------------------------------

ARTICLE 11

  

AMENDMENTS TO AGREEMENT

  

Section 11.01.  

Amendments of Pledge, Security and Intercreditor Agreement

     48   

ARTICLE 12

  

AGENCY

  

Section 12.01.  

Agents

     48   

ARTICLE 13

  

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

  

ARTICLE 14

  

STANDARD OF CARE; AGENTS MAY PERFORM

  

ARTICLE 15

  

MISCELLANEOUS

  

Section 15.01.  

Joinder of Revolving Agent and Second Out Agent

     50    Section 15.02.  

Subordination Agreement

     50    Section 15.03.  

Reinstatement

     50    Section 15.04.  

Notices; No Waiver; Rights Cumulative; Etc.

     50    Section 15.05.  

Successors and Assigns; Entire Agreement, Etc.

     51    Section 15.06.  

Consensual Plan Treatment in Respect of the Second Out Obligations

     51    Section 15.07.  

Counterparts

     51    Section 15.08.  

GOVERNING LAW

     51    Section 15.09.  

JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL

     51   

 

iii



--------------------------------------------------------------------------------

SCHEDULE 5.1    GENERAL INFORMATION SCHEDULE 5.2    COLLATERAL IDENTIFICATION
SCHEDULE 5.5    GOVERNMENT RECEIVABLES; LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 6.9    AS-EXTRACTED COLLATERAL EXHIBIT A    PLEDGE SUPPLEMENT EXHIBIT B
   TRADEMARK SECURITY AGREEMENT EXHIBIT C    COPYRIGHT SECURITY AGREEMENT
EXHIBIT D    PATENT SECURITY AGREEMENT

 

iv



--------------------------------------------------------------------------------

This DEBTOR-IN-POSSESSION PLEDGE AND SECURITY AND INTERCREDITOR AGREEMENT, dated
as of August 6, 2015 (this “Agreement”), between ALPHA NATURAL RESOURCES, INC.,
a Delaware corporation (the “Borrower”), each of the subsidiaries of the
Borrower party hereto from time to time, whether as an original signatory hereto
or as an Additional Grantor (as herein defined) (together with the Borrower, the
“Grantors”), CITIBANK, N.A., as administrative and collateral agent for the Term
Secured Parties (in such capacities, together with its successors and permitted
assigns, the “Term Agent”), as administrative and collateral agent for the Term
LC Secured Parties (in such capacities, together with its successors and
permitted assigns, the “Term LC Agent”), and as administrative and collateral
agent for the Bonding LC Secured Parties (in such capacities, together with its
successors and permitted assigns, the “Bonding LC Agent”), and any additional
agent or representative of indebtedness that becomes party hereto from time to
time, as administrative and collateral agent for the Revolving Secured Parties
(in such capacities, together with its successors and permitted assigns, the
“Revolving Agent”) and/or as administrative and collateral agent for the Second
Out Secured Parties (in such capacities, together with its successors and
permitted assigns, the “Second Out Agent”).

RECITALS:

WHEREAS, reference is made to that certain Superpriority Secured
Debtor-in-Possession Credit Agreement, dated as of the date hereof (as it may be
amended, restated, refinanced, replaced, supplemented or otherwise modified from
time to time, the “First Out Credit Agreement”), by and among the Borrower,
certain Subsidiaries of the Borrower, as guarantors, the lenders under the term
loan facility party thereto from time to time (the “Term Lenders”), the letter
of credit issuer under the cash collateralized bonding accommodation letter of
credit facility party thereto (the “Bonding LC Issuer”), the letter of credit
issuer under the cash collateralized term letter of credit facility party
thereto (the “Term LC Issuer”), Citibank, N.A., in its capacities as Term Agent,
Bonding LC Agent and Term LC Agent and the other parties thereto.

WHEREAS, pursuant to the First Out Credit Agreement, and on the terms and
conditions set forth therein, the Borrower and the appropriate Agents may, after
the date hereof, amend the First Out Credit Agreement to add an asset-based
revolving credit facility (which may include a related letter of credit
facility) to such First Out Credit Agreement (to the extent consummated, the
“Future ABL Facility” and any lenders and letter of credit issuers under such
Future ABL Facility, the “Revolving Lenders”).

WHEREAS, the First Out Credit Agreement permits the Borrower to enter into the
Second Out Facility (as defined in the First Out Credit Agreement) to backstop,
renew and replace certain pre-petition letters of credit (the credit agreement
that may be entered into in connection therewith, as it may be thereafter
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement, the “Second Out Credit Agreement” and, together
with the First Out Credit Agreement, the “Credit Agreements” and any lenders and
letter of credit issuers under such future Second Out Credit Agreement the
“Second Out Lenders”), subject to the conditions set forth in the First Out
Credit Agreement.

WHEREAS, subject to the terms and conditions of the First Out Credit Agreement,
certain Grantors have or may from time to time enter into one or more Secured
Hedge Agreements with one or more Hedge Banks and one or more Secured Cash
Management Agreements with one or more Cash Management Banks.

WHEREAS, in consideration of (i) the extensions of credit and other
accommodations of the Revolving Lenders (if any), the Term Lenders, the Term LC
Issuer, the Bonding LC Issuer, Hedge Banks



--------------------------------------------------------------------------------

and Cash Management Banks as set forth in the First Out Credit Agreement, the
First Out Secured Hedge Agreements and First Out Secured Cash Management
Agreements, respectively, and (ii) the extensions of credit and other
accommodations of the Second Out Lenders to be set forth in the Second Out
Credit Agreement (if consummated), each Grantor has agreed to supplement the
Orders, without in any way diminishing or limiting the effect of the Orders or
the security interests, pledges and Liens granted thereunder, and secure such
Grantor’s obligations (x) under the First Out Loan Documents and (y) under the
Second Out Loan Documents, in each case, as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and each Agent agrees as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Section 1.01. General Definitions. In this Agreement, the following terms shall
have the following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.03.

“Agents” shall mean, each of the Term Agent, Revolving Agent, Term LC Agent,
Bonding LC Agent and Second Out Agent party hereto.

“Agreement” shall have the meaning set forth in the preamble.

“Bonding Facility Letter of Credit Account” shall have the meaning assigned to
such term in the First Out Credit Agreement.

“Bonding LC Agent” shall have the meaning set forth in the preamble; provided,
that after the Bonding LC Termination Date, references to the Bonding LC Agent
shall be deemed to be references to the Revolving Agent, and, thereafter, after
the Revolving Termination Date (or prior to the effectiveness of the Future ABL
Facility) such references shall be deemed to be references to the Term Agent
and, thereafter, after the Term Termination Date, such references shall be
deemed to be references to the Term LC Agent, and thereafter, after the Term LC
Termination Date, such references shall be deemed to be references to the Second
Out Agent, in each case, where context requires.

“Bonding LC Collateral” shall have the meaning assigned to the term “Bonding L/C
Collateral” in the First Out Credit Agreement.

“Bonding LC Issuer” shall have the meaning set forth in the preamble.

“Bonding LC Obligations” shall mean all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any First Out Loan Document
relating to any Bonding Facility Letter of Credit or Bonding L/C Disbursement
(each, as defined in the First Out Credit Agreement), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest accruing or
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), including without limitation, such obligations of
Subsidiary Guarantors (as defined in the First Out Credit Agreement). For the
avoidance of doubt, Bonding LC Obligations do not also constitute Revolving
Obligations or Term Obligations.

 

2



--------------------------------------------------------------------------------

“Bonding LC Secured Parties” shall mean, collectively, the Bonding LC Agent, the
Bonding LC Issuer and each co-agent or sub-agent appointed by the Bonding LC
Agent in accordance with the First Out Credit Agreement.

“Bonding LC Termination Date” shall mean the date on which all Bonding LC
Obligations are Paid in Full.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Collateralize” shall have the meaning given to such term in the First Out
Credit Agreement.

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Collateral” shall have the meaning given to such term in Section 2.01.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue with respect to any
Copyright (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 5.2(II)
under the heading “Copyright Licenses” (as such schedule may be amended or
supplemented from time to time).

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or

 

3



--------------------------------------------------------------------------------

unregistered and whether or not the underlying works of authorship have been
published, moral rights, reversionary interests, termination rights, and, with
respect to any and all of the foregoing: (i) all registrations and applications
therefor including, without limitation, the registrations and applications
required to be listed in Schedule 5.2(II) under the heading “Copyrights” (as
such schedule may be amended or supplemented from time to time), (ii) all
extensions and renewals thereof and amendments thereto, (iii) the rights to sue
or otherwise recover for past, present and future infringements thereof, and
(iv) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Credit Agreements” shall have the meaning set forth in the recitals.

“Default Remedies” means (a) all rights and remedies of any Secured Party in
respect of (i) any Collateral, the exercise of which is contingent upon default
or Event of Default (however defined) and (ii) any Collateral constituting Real
Property, including, for the avoidance of doubt, all rights of the First Out
Secured Parties under Article VII of the First Out Credit Agreement (or any
similar rights in the Second Out Credit Agreement, if any), in each case,
whether arising pursuant to the First Out Credit Agreement, the Second Out
Credit Agreement, the First Out Security Documents, the Second Out Security
Documents, the Orders or applicable law and (b) all rights of first refusal and
all credit bid rights of any Secured Party with respect to any sales or
dispositions of Collateral, whether arising pursuant to the First Out Credit
Agreement, the Second Out Credit Agreement, the First Out Security Documents,
the Second Out Security Documents, the Orders or applicable law. “Default
Remedies” shall include any agreement by an Agent with any Grantor pursuant to
which such Grantor has agreed to commence the sale of any Collateral under
Section 363 of the Bankruptcy Code (or otherwise) in lieu of exercising secured
creditor remedies.

“Defaulting Creditor” shall have the meaning given to such term in
Section 11.06.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest; provided that, for the avoidance of doubt, “Equity
Interests” shall not include notes convertible or exchangeable into Equity
Interests until such conversion and/or exchange.

“Excluded Assets” shall mean:

(i) any assets to the extent that and for so long as the grant of a security
interest therein would violate applicable law or any organizational documents or
any contractual or lease provisions or give another party any rights of
termination or acceleration or any rights to obtain a Lien to secure obligations
owing to such party; provided that this clause (i) will not apply to
restrictions overridden by the UCC anti-assignment provisions or by other
applicable law or as a result of the Cases or, to the extent this clause (i) was
applicable because the grant of a security interest would violate applicable
law, if there is a change of law that would result in a grant of a security
interest no longer violating applicable law; provided, further, that upon the
removal of all restrictions specified in this clause (i) or upon such change in
law, as may be applicable, the exclusion set forth in this clause (i) shall no
longer apply;

(ii) any assets owned directly or indirectly by a Foreign Subsidiary; and

(iii) in excess of 65% of the voting Equity Interests of any Foreign Subsidiary.

 

4



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement, as amended and restated as of September 24, 2014, among, inter alios,
the Borrower, the lenders named therein, Citicorp North America, Inc., as
administrative agent and collateral agent, and Citigroup Global Markets Inc., as
sole lead arranger and sole book manager.

“First Out Agents” shall mean, collectively, the Term Agent and any Revolving
Agent.

“First Out Credit Agreement” shall have the meaning set forth in the recitals;
provided, in the event the First Out Credit Agreement is Paid in Full and
terminated (other than in accordance with Section 10.11 hereof), references to
covenant(s) or other provisions in the First Out Credit Agreement shall refer to
the applicable covenant(s) immediately prior to such termination if the context
so requires.

“First Out Loan Documents” shall mean the “Loan Documents” as defined in the
First Out Credit Agreement.

“First Out Secured Cash Management Agreements” shall mean the “Secured Cash
Management Agreements” as defined in the First Out Credit Agreement.

“First Out Secured Hedge Agreements” shall mean the “Secured Hedge Agreements”
as defined in the First Out Credit Agreement.

“First Out Security Documents” shall mean the “Security Documents” as defined in
the First Out Credit Agreement.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is
incorporated or organized under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia.

“Future ABL Facility” shall have the meaning set forth in the preamble.

“Grantors” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether any Agent is the loss payee thereof), (ii) any
key man life insurance policies and (iii) any business interruption insurance
policy.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, and the
Trade Secret Licenses, and the right to sue or otherwise recover for past,
present and future infringement, misappropriation, dilution or other impairment
or violation thereof, including the right to receive all Proceeds therefrom,
including, without limitation, license fees, royalties, income, payments,
claims, damages and proceeds of suit, now or hereafter due and/or payable with
respect thereto.

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.

 

5



--------------------------------------------------------------------------------

“Investment Accounts” shall mean the Securities Accounts and Commodities
Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Majority Holder” shall have the meaning set forth in Section 12.01.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral which is material to the business of any Grantor.

“Obligations” shall mean, collectively, the Revolving Obligations, the Term
Obligations, the Term LC Obligations, the Bonding LC Obligations and the Second
Out Obligations.

“Paid in Full” or “Payment in Full” means, with respect to any Obligations,
that: (a) all of such Obligations (other than contingent indemnification
obligations for which no underlying claim has been asserted and other than
contingent obligations in respect of undrawn letters of credit and similar
instruments to the extent the requirements with respect thereto set forth in the
following clause (c) have been satisfied) have been paid, performed or
discharged in full (with all such Obligations consisting of monetary or payment
obligations having been paid in full in cash), (b) no Person has any further
right to obtain any loans, letters of credit (including extensions of or
replacements of then-existing letters of credit), bankers’ acceptances, or other
extensions of credit under the applicable facility under the documents relating
to such Obligations, (c) any and all letters of credit, bankers’ acceptances or
similar instruments issued under the applicable facility of such documents have
been cancelled and returned (except to the extent that such instruments have
been cash collateralized, collateralized with “back to back” letters of credit
or otherwise credit supported, in each case, on terms satisfactory to the
relevant Agent and the relevant issuing bank) in accordance with the terms of
such documents and (d) with respect to any Other Secured Obligations (as defined
in the First Out Credit Agreement), such obligations shall have been cash
collateralized or otherwise backstopped in an amount reasonably satisfactory to
the holders thereof; provided, in respect of (i) succession of the Agents to
rights and remedies hereunder (including control of Default Remedies) which take
place after a Payment in Full and (ii) all Lien priorities, payment
distributions and waterfalls which are affected by a Payment in Full, the
Revolving Obligations and the Second Out Obligations shall be construed as Paid
in Full prior to the occurrence of the Revolving Facility Effective Date (in the
case of Revolving Obligations) or the date of effectiveness of the Second Out
Credit Agreement (in the case of Second Out Obligations), despite never having
been incurred or paid and despite the Borrower having an option to incur such
facilities at a later date.

Notwithstanding the foregoing, the Term LC Obligations and Bonding LC
Obligations will not be Paid in Full hereunder until all letters of credit and
similar instruments constituting such Term LC Obligations or Bonding LC
Obligations, as the case may be, have been returned or canceled, notwithstanding
that such Obligations are cash collateralized as contemplated by the foregoing
clause (c); provided, with respect to the order of application of Collateral
(other than Term LC Collateral or Bonding LC Collateral, as to which this
proviso shall not apply) and proceeds of Collateral (other than proceeds of Term
LC Collateral or Bonding LC Collateral, as to which this proviso shall not
apply) and control of remedies hereunder (other than with respect to Term LC
Collateral or Bonding LC Collateral, as to which this proviso shall not apply)
that are, in any such case, directly or indirectly determined by reference to
“Payment in Full”, the Term LC Obligations and Bonding LC Obligations, as the
case may be, shall be construed as Paid in Full solely for the purpose of
allowing payments to (and remedies to be exercised by) the next-in-line Agent
(and for no other purpose) if (A) such Term LC Obligations or Bonding LC
Obligations are cash collateralized with Term LC Collateral or Bonding LC
Collateral, as applicable, at

 

6



--------------------------------------------------------------------------------

102.0% of the outstanding Obligations of the applicable class as required under
the First Out Credit Agreement, (B) the Term LC Agent or Bonding LC Agent, as
the case may be, has not previously delivered written notice to the other Agents
hereunder that there exists a court order, injunction or other situation or
circumstance which, in the sole judgment and discretion of the Term LC Agent or
Bonding LC Agent, as applicable, prohibits or materially impairs (or is
reasonably likely to prohibit or materially impair) such Agents’ security
interest in, or practical ability to realize upon, the Term LC Collateral or
Bonding LC Collateral, as the case may be and (C) the Term LC Obligations or
Bonding LC Obligations, as the case may be, meet all requirements in this
definition other than those set forth in this second paragraph thereof.

“Patent Licenses” shall mean all agreements, licenses and covenants (whether or
not in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(II) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).

“Patents” shall mean all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (i) each patent and
patent application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof and amendments thereto, (iii) all
improvements thereto and inventions claimed therein, (iv) all rights to sue or
otherwise recover for past, present and future infringements thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Permitted Second Out Obligation Payments” means (a) regularly scheduled
payments of accrued interest and fees on the Second Out Obligations, in each
case, due and payable on a non-accelerated basis in accordance with the terms of
the Second Out Loan Documents (as in effect on the closing date therefor, or as
amended in accordance with this Agreement), (b) following the Payment in Full of
all Obligations in respect of the First Out Credit Agreement, mandatory
repayments of letter of credit disbursements under the Second Out Loan Documents
(as in effect on the closing date therefor, or as amended in accordance with
this Agreement), together with all accrued and unpaid interest and fees thereon
to the date of such repayment, and (c) payments of costs, expenses and
indemnities of the Second Out Agent payable or reimbursable by the Loan Parties
under the Second Out Loan Documents.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
any of the foregoing, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation rights, title or
interests in any equity or profits of any business entity, whether or not
certificated, including, without limitation, any trust.

 

7



--------------------------------------------------------------------------------

“Pledged LLC Interests” shall mean all rights, title and interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I) under the
heading “Pledged LLC Interests” (as such schedule may be amended or supplemented
from time to time), all rights, title and interest under any limited liability
company agreement and the certificates, if any, representing such limited
liability company interests and any right, title and interest of such Grantor on
the books and records of such limited liability company or on the books and
records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time), and all right, title
and interest in, to and under any partnership agreement and the certificates, if
any, representing such partnership interests and any interest of such Grantor on
the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(I) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

“Real Property Lease” shall have the meaning given to such term in the First Out
Credit Agreement.

“Real Property” shall have the meaning given to such term in the First Out
Credit Agreement.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivable Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings,

 

8



--------------------------------------------------------------------------------

including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

“Refinance”, “Refinancings” and “Refinanced” means, in respect of the Term
Obligations, the Revolving Obligations, the Bonding LC Obligations, the Term LC
Obligations or the Second Out Obligations, to issue other indebtedness in
exchange or replacement for such Obligations, in whole or in part.

“Revolving Agent” shall have the meaning set forth in the preamble; provided,
that after the Revolving Termination Date (or before the effectiveness of the
Future ABL Facility), references to the Revolving Agent shall be deemed to be
references to the Term Agent, and, thereafter, after the Term Termination Date
such references shall be deemed to be references to the Bonding LC Agent, and,
thereafter, after the Bonding LC Termination Date such references shall be
deemed to be references to the Term LC Agent and, thereafter, after the Term LC
Termination Date, such references shall be deemed to be references to the Second
Out Agent, in each case, where context requires.

“Revolving Cash Collateral Account” shall mean an account established by, and
maintained with, and under the sole dominion and control of, the Revolving Agent
and designated as the “ANR Revolving Collateral Account”.

“Revolving Cash Proceeds” shall have the meaning assigned in Section 9.07.

“Revolving Collateral” shall have the meaning assigned to the term “Revolving
Facility Collateral” in the First Out Credit Agreement.

“Revolving Lenders” shall have the meaning set forth in the preamble.

“Revolving Obligations” shall mean all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any First Out Loan Document
relating to the Revolving Facility (as defined in the First Out Credit
Agreement), or with respect to any R/C Letter of Credit, Revolving L/C
Disbursement, Revolving Facility Commitment or Revolving Facility Loan (each, as
defined in the First Out Credit Agreement) and all Other Secured Obligations (as
defined in the First Out Credit Agreement), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest accruing or
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), including without limitation, such obligations of
Subsidiary Guarantors (as defined in the First Out Credit Agreement).

“Revolving Secured Parties” shall mean, collectively, the Revolving Agent, the
Revolving Lenders, the Issuing Banks (as defined in the First Out Credit
Agreement, but solely to the extent related to R/C Letters of Credit), the Hedge
Banks in respect of the Secured Hedge Agreements (each as defined in the First
Out Credit Agreement) to the extent of any Other Secured Obligations, the Cash
Management Banks in respect of the Secured Cash Management Agreements (each as
defined in the First Out Credit Agreement) to the extent of any Other Secured
Obligations and each co-agent or sub-agent appointed by the Revolving Agent in
accordance with the First Out Credit Agreement.

“Revolving Termination Date” shall mean the date on which all Revolving
Obligations have been Paid in Full.

“Second Out Agent” shall have the meaning set forth in the preamble.

 

9



--------------------------------------------------------------------------------

“Second Out Credit Agreement” shall have the meaning set forth in the recitals.

“Second Out Lenders” shall have the meaning set forth in the preamble.

“Second Out Loan Documents” shall mean the “Loan Documents” (or a definition of
similar effect) to be defined in the Second Out Credit Agreement.

“Second Out Obligations” shall mean all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any Second Out Loan Document or
with respect to any letter of credit or disbursement under the Second Out Credit
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
(including interest accruing or monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
including without limitation, such obligations of subsidiary guarantors under
the Second Out Credit Agreement.

“Second Out Secured Parties” shall mean, collectively, the Second Out Agent, the
Second Out Lenders, the issuing banks under the Second Out Credit Agreement, and
each co-agent or sub-agent appointed by the Second Out Agent in accordance with
the Second Out Credit Agreement.

“Second Out Security Documents” shall mean the “Security Documents” (or a
definition of similar effect) to be defined in the Second Out Credit Agreement.

“Second Out Termination Date” shall mean the date on which all Second Out
Obligations are Paid in Full.

“Secured Parties” shall mean, collectively, the Term Secured Parties, the
Revolving Secured Parties, the Bonding LC Secured Parties, the Term LC Secured
Parties and the Second Out Secured Parties.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Standstill Period” shall have the meaning given to such term in Section 10.04.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled (as defined in the First Out
Credit Agreement) or held by the parent or one or more subsidiaries of the
parent, or (b) whose accounts are consolidated with the accounts of the parent
or one or more subsidiaries of the parent in such parent’s or subsidiary’s SEC
filings.

 

10



--------------------------------------------------------------------------------

“Term Agent” shall have the meaning set forth in the preamble; provided, that
after the Term Termination Date, references to the Term Agent shall be deemed to
be references to the Revolving Agent, and, thereafter, after the Revolving
Termination Date (or prior to the effectiveness of the Future ABL Facility) such
references shall be deemed to be references to the Term LC Agent, and,
thereafter, after the Term LC Termination Date, such references shall be deemed
to be references to the Bonding LC Agent and, thereafter, after the Bonding LC
Termination Date, such references shall be deemed to be references to the Second
Out Agent, in each case, where context requires.

“Term Cash Collateral” shall mean any cash or Permitted Investments (as defined
in the First Out Credit Agreement) in any Term Cash Collateral Account.

“Term Cash Collateral Account” shall mean an account established in connection
with the Term Facility (as defined in the First Out Credit Agreement) by, and
maintained with, and under the sole dominion and control of, the Term Agent and
designated as the “ANR Term Collateral Account”.

“Term Cash Proceeds” shall have the meaning assigned in Section 9.07.

“Term Collateral” shall have the meaning assigned to the term “Term Facility
Collateral” in the First Out Credit Agreement.

“Term Facility Letter of Credit Account” shall have the meaning assigned to such
term in the First Out Credit Agreement.

“Term LC Agent” shall have the meaning set forth in the preamble; provided, that
after the Term LC Termination Date, references to the Term LC Agent shall be
deemed to be references to the Term Agent, and, thereafter, after the Term
Termination Date such references shall be deemed to be references to the
Revolving Agent and, thereafter, after the Revolving Termination Date (or prior
to the effectiveness of the Future ABL Facility), such references shall be
deemed to be references to the Bonding LC Agent, and, thereafter, after the
Bonding LC Termination Date, such references shall be deemed to be references to
the Second Out Agent, in each case, where context requires.

“Term LC Collateral” shall have the meaning assigned to the term “Term L/C
Collateral” in the First Out Credit Agreement.

“Term LC Issuer” shall have the meaning set forth in the preamble.

“Term LC Obligations” shall mean all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any First Out Loan Document
relating to the Term L/C Facility (as defined in the First Out Credit Agreement)
or with respect to any Term Facility Letter of Credit or Term L/C Disbursement
(each, as defined in the First Out Credit Agreement), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest accruing or
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), including without limitation, such obligations of
Subsidiary Guarantors (as defined in the First Out Credit Agreement). For the
avoidance of doubt, Term LC Obligations do not also constitute Revolving
Obligations or Term Obligations.

“Term LC Secured Parties” shall mean, collectively, the Term LC Agent and the
Term LC Issuer and each co-agent or sub-agent appointed by the Term LC Agent in
accordance with the First Out Credit Agreement.

 

11



--------------------------------------------------------------------------------

“Term LC Termination Date” shall mean the date on which all Term LC Obligations
are Paid in Full.

“Term Lenders” shall have the meaning set forth in the recitals.

“Term Obligations” shall mean all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any First Out Loan Document
relating to the Term Facility (as defined in the First Out Credit Agreement) or
with respect to any Term Loans or Term Loan Commitments (each, as defined in the
First Out Credit Agreement), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including interest accruing or monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), including without limitation, such obligations of
Subsidiary Guarantors (as defined in the First Out Credit Agreement).

“Term Secured Parties” shall mean, collectively, the Term Agent and the Term
Lenders and each co-agent or sub-agent appointed by the Term Agent, if any, in
accordance with the First Out Credit Agreement.

“Term Termination Date” shall mean the date on which all Term Obligations are
Paid in Full.

“Trade Secret Licenses” shall mean any and all agreements (whether or not in
writing) providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II) under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence with respect to any Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, slogans, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications for any of the
foregoing including, but not limited to, the registrations and applications
required to be listed in Schedule 5.2(II) under the heading “Trademarks” (as
such schedule may be amended or supplemented from time to time), (ii) all
extensions or renewals of, and amendments to, any of the foregoing, (iii) all of
the goodwill of the business

 

12



--------------------------------------------------------------------------------

connected with the use of and symbolized by the foregoing, (iv) the right to sue
for past, present and future infringement or dilution of any of the foregoing or
for any injury to goodwill of the foregoing, (v) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit, and (vi) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.02. Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Entitlement Order, Equipment, Electronic
Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Investment Property,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the recitals and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the First Out Credit Agreement (or if the context requires, the
Second Out Credit Agreement). The incorporation by reference of terms defined in
the First Out Credit Agreement and the Second Out Credit Agreement shall survive
any termination of such agreements until this agreement is terminated as
provided in Article 13 hereof. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement and
the First Out Credit Agreement, the First Out Credit Agreement shall govern. All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

 

13



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF SECURITY

Section 2.01. Grant of Security in Collateral. In addition to the grant of
security interests set forth in the Interim Order (and, when applicable, the
Final Order) and subject to Section 2.02, each Grantor hereby grants to (i) the
Revolving Agent for the benefit of the Revolving Secured Parties (at the time
and in the manner set forth in Section 2.03), (ii) the Term Agent for the
benefit of the Term Secured Parties, (iii) the Bonding LC Agent for the benefit
of the Bonding LC Secured Parties, (iv) the Term LC Agent for the benefit of the
Term LC Secured Parties and (v) the Second Out Agent for the benefit of the
Second Out Secured Parties (at the time and in the manner set forth in
Section 2.03), in each case, a security interest in and continuing lien on all
of such Grantor’s right, title and interest in, to and under the following
property of such Grantor, in each case whether now owned or existing or
hereafter acquired, created or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Deposit Accounts and cash;

(d) Money;

(e) Cash Collateral (as defined in the Interim Order or Final Order, as
applicable);

(f) Receivables and Receivable Records;

(g) As-Extracted Collateral;

(h) Documents;

(i) General Intangibles;

(j) Goods, including without limitation Equipment and Inventory (which, for the
avoidance of doubt, shall include Coal);

(k) Instruments;

(l) Insurance;

(m) Intellectual Property;

(n) Investment Property and Investment Related Property, including without
limitation all Securities Accounts, Securities Entitlements, Commodities
Accounts and Commodities Contracts;

(o) Letter of Credit Rights;

(p) Vehicles;

(q) Commercial Tort Claims now or hereafter described on Schedule 5.2;

 

14



--------------------------------------------------------------------------------

(r) Real Property;

(s) Real Property Leases;

(t) the Term Facility Letter of Credit Account and all Term LC Collateral;

(u) the Bonding Facility Letter of Credit Account and all Bonding LC Collateral;

(v) subject to entry of, and the terms of, the Final Order, Proceeds of
Avoidance Actions (as defined in the First Out Credit Agreement);

(w) all property of any Grantor held by any Agent or any other Secured Party,
including all property of every description, in the possession or custody of, or
in transit to, such Agent or such Secured Party for any purpose, including
safekeeping, collection or pledge for the account of such Grantor or as to which
Grantor might have any right or voting power;

(x) to the extent not otherwise included above, all other personal property of
any kind or description;

(y) all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and

(z) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

Section 2.02. Certain Limited Exclusions to Collateral.

(a) Except as set forth in the Interim Order (and, when applicable, the Final
Order), in no event shall the Collateral include or the security interests
granted under Section 2.01 attach to Excluded Assets.

Section 2.03. Additional Agents and Secured Obligations. The security interests
granted to the Revolving Agent and the Second Out Agent, in each case, for the
benefit of the relevant Secured Parties shall automatically attach and be
granted as set forth above immediately and without further action upon any such
additional Agent becoming a party hereto in accordance with the terms hereof and
of the First Out Credit Agreement (including in connection with the
effectiveness of the Future ABL Facility or the Second Out Facility after the
date hereof). Each Agent party hereto acknowledges and agrees that such
additional Agents may so join this Agreement and be granted Liens on the
Collateral in the manner set forth herein after the date hereof.

Section 2.04. Distinct Liens of Agents. For the avoidance of doubt, the Liens
and security interests granted hereby to each of (i) the Revolving Agent for the
benefit of the Revolving Secured Parties (if and when such grant should occur
pursuant to Section 2.03), (ii) the Term Agent for the benefit of the Term
Secured Parties, (iii) the Bonding LC Agent for the benefit of the Bonding LC
Secured Parties, (iv) the Term LC Agent for the benefit of the Term LC Secured
Parties and (v) the Second Out Agent for the benefit of the Second Out Secured
Parties (if and when such grant should occur pursuant to Section 2.03) are
separate and distinct Liens and security interests.

 

15



--------------------------------------------------------------------------------

ARTICLE 3

SECURITY FOR OBLIGATIONS; PRIORITIES

Section 3.01. Security for Obligations.

(a) In addition to the security for payment of the Obligations to the Secured
Parties provided by the Interim Order (and, when applicable, the Final Order),
subject in all respects to Article 10, this Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), of, with respect to every
Grantor, (i) Revolving Obligations, (ii) Term Obligations, (iii) Bonding LC
Obligations, (iv) Term LC Obligations and (v) Second Out Obligations, in each
case, to the extent outstanding and in the manner set forth in this Agreement.

(b) Without limiting the generality of the foregoing, this Agreement secures, as
to each Grantor, the payment of all amounts that constitute part of the
Obligations and would be owed by such Grantor or Subsidiary of the Borrower, as
applicable, to any Secured Party under the First Out Loan Documents, the First
Out Secured Agreements, or the Second Out Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any of the Loan Parties or other
Subsidiaries of the Borrower.

Section 3.02. Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to any Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and no Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall any Agent nor any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by any
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.

Section 3.03. Lien Priorities.

(a) Each Secured Party hereby acknowledges that the other Secured Parties have
been granted Liens in the Collateral to secure their respective Obligations.

(b) Notwithstanding anything to the contrary herein,

(i) the Liens of the Bonding LC Agent on the Revolving Collateral constituting
Bonding LC Collateral are first priority Liens and shall be senior in right to
the Liens of the Revolving Agent, Term Agent, Term LC Agent and Second Out Agent
on the Revolving Collateral constituting Bonding LC Collateral, and such Liens
of the Revolving Agent, Term Agent, Term LC Agent and Second Out Agent on such
Revolving Collateral shall be junior to the Liens of the Bonding LC Agent on
such Revolving Collateral;

(ii) otherwise, except as set forth in clause (i), the Liens of the Revolving
Agent on the Revolving Collateral are first priority Liens (and, for the
avoidance of doubt, second in

 

16



--------------------------------------------------------------------------------

priority with respect to the Bonding LC Collateral) and shall be senior in right
to the Liens of the Term Agent, Bonding LC Agent (except as set forth above),
Term LC Agent and Second Out Agent on the Revolving Collateral, and such Liens
of the Term Agent, Bonding LC Agent (other than with respect to Revolving
Collateral constituting Bonding LC Collateral), Term LC Agent and Second Out
Agent on the Revolving Collateral shall be junior to the Liens of the Revolving
Agent on the Revolving Collateral;

(iii) the Liens of the Term Agent on the Revolving Collateral are second
priority Liens (and, for the avoidance of doubt, third in priority with respect
to the Bonding LC Collateral) and shall be senior in right to the Liens of the
Bonding LC Agent (except as set forth above), Term LC Agent and Second Out Agent
on the Revolving Collateral, and such Liens of the Bonding LC Agent (other than
with respect to Revolving Collateral constituting Bonding LC Collateral), Term
LC Agent and Second Out Agent on the Revolving Collateral shall be junior to the
Liens of the Term Agent on the Revolving Collateral;

(iv) the Liens of the Bonding LC Agent on the Revolving Collateral are third
priority Liens (except as set forth above) and shall be senior in right to the
Liens of the Term LC Agent and Second Out Agent on the Revolving Collateral, and
such Liens of the Term LC Agent and Second Out Agent on the Revolving Collateral
shall be junior to the Liens of the Bonding LC Agent on the Revolving
Collateral;

(v) the Liens of the Term LC Agent on the Revolving Collateral are fourth
priority Liens and shall be senior in right to the Liens of the Second Out Agent
on the Revolving Collateral, and such Liens of the Second Out Agent on the
Revolving Collateral shall be junior to the Liens of the Term LC Agent on the
Revolving Collateral;

(vi) the Liens of the Second Out Agent on the Revolving Collateral are fifth
priority Liens and shall be junior to the Liens of the Revolving Agent, Term
Agent, Bonding LC Agent and Term LC Agent on the Revolving Collateral;

(vii) the Liens of the Term LC Agent on the Term Collateral constituting Term LC
Collateral are first priority Liens and shall be senior in right to the Liens of
the Term Agent, Revolving Agent, Bonding LC Agent and Second Out Agent on the
Term Collateral constituting Term LC Collateral, and such Liens of the Term
Agent, Revolving Agent, Bonding LC Agent and Second Out Agent on such Term
Collateral shall be junior to the Liens of the Term LC Agent on such Term
Collateral;

(viii) otherwise, except as set forth in clause (vii), the Liens of the Term
Agent on the Term Collateral are first priority Liens (and, for the avoidance of
doubt, second in priority with respect to the Term LC Collateral) and shall be
senior in right to the Liens of the Revolving Agent, Term LC Agent (except as
set forth above), Bonding LC Agent and Second Out Agent on the Term Collateral,
and such Liens of the Revolving Agent, Term LC Agent (other than with respect to
Term Collateral constituting Term LC Collateral), Bonding LC Agent and Second
Out Agent on the Term Collateral shall be junior to the Liens of the Term Agent
on the Term Collateral;

(ix) the Liens of the Revolving Agent on the Term Collateral are second priority
Liens (and, for the avoidance of doubt, third in priority with respect to the
Term LC Collateral) and shall be senior in right to the Liens of the Term LC
Agent (except as set forth above), Bonding LC Agent and Second Out Agent on the
Term Collateral, and such Liens of the Term LC Agent (other than with respect to
Term Collateral constituting Term LC Collateral), Bonding LC Agent and Second
Out Agent on the Term Collateral shall be junior to the Liens of the Revolving
Agent on the Term Collateral;

 

17



--------------------------------------------------------------------------------

(x) the Liens of the Term LC Agent on the Term Collateral are third priority
Liens (except as set forth above) and shall be senior in right to the Liens of
the Bonding LC Agent and Second Out Agent on the Term Collateral, and such Liens
of the Bonding LC Agent and Second Out Agent on the Term Collateral shall be
junior to the Liens of the Term LC Agent on the Term Collateral;

(xi) the Liens of the Bonding LC Agent on the Term Collateral are fourth
priority Liens and shall be senior in right to the Liens of the Second Out Agent
on the Term Collateral, and such Liens of the Second Out Agent on the Term
Collateral shall be junior to the Liens of the Bonding LC Agent on the Term
Collateral; and

(xii) the Liens of the Second Out Agent on the Term Collateral are fifth
priority Liens and shall be junior to the Liens of the Term Agent, Revolving
Agent, Term LC Agent and Bonding LC Agent on the Term Collateral.

(c) The priorities of the Liens provided in this Section 3.03 shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of any of the
Obligations, nor by any action or inaction which any of the Secured Parties may
take or fail to take in respect of the Collateral.

(d) Notwithstanding the lien priority described in Section 3.03(b), all proceeds
of Collateral shall be applied to the Obligations as set forth in Section 10.09,
subject to the Orders.

Section 3.04. Contesting Liens. Each Secured Party agrees that it will not
institute or join in any contest of the validity, perfection, priority or
enforceability of the Liens of the other Secured Parties in any Collateral or
the enforceability of any Obligations; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of the Agents to enforce this
Agreement, including the provisions hereof relating to Lien priority.

ARTICLE 4

CERTAIN PERFECTION REQUIREMENTS

Section 4.01. Delivery Requirements.

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver, without further order from the Bankruptcy Court, to the
Term Agent the Security Certificates evidencing such Certificated Securities,
duly indorsed by an effective indorsement (within the meaning of Section 8-107
of the UCC), or accompanied by share transfer powers or other instruments of
transfer duly endorsed by such an effective endorsement, in each case, to the
Term Agent or in blank, to the extent such Security Certificates and instruments
are not in possession of the Term Agent; provided, that the Grantors need not
comply with the foregoing with respect to Certificated Securities that were
delivered (or that are required to be delivered) pursuant to, or in connection
with, the Existing Credit Agreement to the extent (and only for so long as) the
Existing Credit Agreement is not Paid in Full. In addition, each Grantor shall
cause any certificates evidencing any Pledged Equity Interests, including,
without limitation, any Pledged Partnership Interests or Pledged LLC Interests,
to be similarly delivered to the Term Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities; provided, that the Grantors
need not comply with the foregoing with respect to such certificates that were
delivered (or that are required to be delivered) pursuant to the Existing Credit
Agreement to the extent (and only for so long as) the Existing Credit Agreement
is not Paid in Full.

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Term Agent all such Instruments or
Tangible Chattel Paper to the Term Agent duly indorsed in blank; provided, that
the Grantors need not comply with the foregoing with respect to Instruments or
Tangible Chattel Paper that were delivered (or that are required to be
delivered) pursuant to the Existing Credit Agreement to the extent (and only for
so long as) the Existing Credit Agreement is not Paid in Full.

 

18



--------------------------------------------------------------------------------

Section 4.02. [Reserved].

Section 4.03. Intellectual Property Recording Requirements.

(a) In the case of any Collateral (whether now owned or hereafter acquired or
created by any Grantor) consisting of U.S. Patents and applications therefor,
upon request of the Term Agent, such Grantor shall, without further order from
the Bankruptcy Court, execute and deliver to the Agents a Patent Security
Agreement in substantially the form of Exhibit D hereto (or a supplement
thereto) covering all such Patents and applications therefor in appropriate form
for recordation with the U.S. Patent and Trademark Office with respect to the
security interests of the Agents; provided, notwithstanding the foregoing, no
such Patent Security Agreement shall be required until the date that is
forty-five (45) days after the date hereof.

(b) In the case of any Collateral (whether now owned or hereafter acquired or
created by any Grantor) consisting of registered U.S. Trademarks and
applications therefor, upon request of the Term Agent, such Grantor shall,
without further order from the Bankruptcy Court, execute and deliver to the
Agents a Trademark Security Agreement in substantially the form of Exhibit B
hereto (or a supplement thereto) covering such registered U.S. Trademarks and
applications therefor in appropriate form for recordation with the U.S. Patent
and Trademark Office with respect to the security interests of the Agents
provided, notwithstanding the foregoing, no such Trademark Security Agreement
shall be required until the date that is forty-five (45) days after the date
hereof.

(c) In the case of any Collateral (whether now owned or hereafter acquired or
created by any Grantor) consisting of registered U.S. Copyrights and Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
exclusive licensee, upon request of the Term Agent, such Grantor shall, without
further order from the Bankruptcy Court, execute and deliver to the Agents a
Copyright Security Agreement in substantially the form of Exhibit C hereto (or a
supplement thereto) covering such Copyrights and Copyright Licenses is in
appropriate form for recordation with the U.S. Copyright Office with respect to
the security interests of the Agents; provided, notwithstanding the foregoing,
no such Copyright Security Agreement shall be required until the date that is
forty-five (45) days after the date hereof.

Section 4.04. Other Actions. Each Grantor consents to the grant by each other
Grantor of a Lien in all Investment Related Property to each Agent and without
limiting the generality of the foregoing, consents to the transfer of any
Pledged Partnership Interest and any Pledged LLC Interest that is not an
Excluded Asset to the applicable Agent or its designee following an Event of
Default and to the substitution of the applicable Agent or its designee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants, on the Effective Date and upon the
date of each Credit Extension, that:

Section 5.01. Grantor Information and Status.

(a) Schedule 5.1(A) and (B) (as such schedules may be amended or supplemented
from time to time) sets forth under the appropriate headings: (1) the full legal
name of such Grantor, (2) all trade names or other names under which such
Grantor currently conducts business, (3) the type of organization of such
Grantor, (4) the jurisdiction of organization of such Grantor, (5) its federal
tax identification number, if any, and, if and to the extent requested by any
Agent, its organizational identification number, if any and (6) the jurisdiction
and address where the chief executive office or its sole place of business (or
the principal residence if such Grantor is a natural person) is located.

(b) except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise) and has not done business under any other name, in each case, since
the date that is five (5) years prior to the Effective Date.

(c) it has not, since the date that is five (5) years prior to the Effective
Date, become bound (whether as a result of merger or otherwise) as debtor under
a security agreement entered into by another Person, which has not heretofore
been terminated; and

(d) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

Section 5.02. Collateral Identification, Special Collateral.

(a) Schedule 5.2 (as such schedule may be amended or supplemented from time to
time; provided, that it is understood and agreed that (x) Schedule 5.2 is not
required to be delivered until the date that is forty-five (45) days following
the date hereof (or such later date as the First Out Agents may agree in their
discretion) and (y) the representations set forth in this clause (a) shall not
be applicable prior to the date of delivery, but shall be applicable thereafter)
sets forth under the appropriate headings all of such Grantor’s: (1) Pledged
Equity Interests, (2) Pledged Debt, (3) Securities Accounts, (4) Deposit
Accounts, (5) Commodity Contracts, (6) United States registrations of Patents,
Trademarks, and Copyrights owned by each Grantor, (7) exclusive Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses, (8) Commercial
Tort Claims having a value in excess of $500,000, (9) Letter of Credit Rights,
(10) the name and address of any warehouseman, bailee or other third party in
possession of any Inventory, Equipment and other tangible personal property
having a value in excess of $1,000,000 and (11) any Material Leases (as defined
in the First Out Credit Agreement);

(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) Manufactured Homes, (3) Health-Care-Insurance Receivables;
(4) timber to be cut, or (5) aircraft, aircraft engines, satellites, ships or
railroad rolling stock. No material portion of the Collateral consists of
Vehicles or other goods subject to a certificate of title statute of any
jurisdiction; and

(c) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular type or
class of Collateral) is, to the knowledge of such Grantor, accurate and complete
in all material respects.

 

20



--------------------------------------------------------------------------------

Section 5.03. Ownership of Collateral and Absence of Other Liens.

(a) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral free and clear of any and
all Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person, other than the security interest created under this Agreement or by the
Interim Order (or, when applicable, the Final Order), or any Liens permitted by
Section 6.03 of the First Out Credit Agreement; and

(b) no effective financing statement, fixture filing or other instrument similar
in effect under any applicable law covering all or any part of the Collateral is
on file in any filing or recording office except for (w) any financing statement
filed in favor of any Agent pursuant to this Agreement, (x) financing statements
for which duly authorized proper termination statements have been delivered to
the applicable Agent for filing and (y) financing statements filed in connection
with Liens permitted by Section 6.03 of the First Out Credit Agreement.

Section 5.04. Status of Security Interests.

(a) upon and subject to the entry of the Interim Order (and, when applicable,
the Final Order), each security interest created hereunder constitutes a legal,
valid and perfected security interest in the Collateral to the extent set forth
in the Interim Order (and, when applicable, the Final Order); and

(b) upon entry of the Interim Order (and, when applicable, the Final Order), no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interests granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interests
created hereunder (including the priority of Liens set forth in Section 3.03(b))
or (iii) the exercise by the applicable Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as set forth above and as may be required in
connection with the disposition of any portion of the Pledged Equity Interests
by laws affecting the offering and sale of securities generally.

Section 5.05. Goods & Receivables.

(a) except as set forth on Schedule 5.5 (as such schedule may be amended or
supplemented from time to time), none of the Account Debtors in respect of any
Receivable is the government of the United States, any agency or instrumentality
thereof, any state or municipality or any foreign sovereign; provided, that it
is understood and agreed that (x) Schedule 5.5 is not required to be delivered
until the date that is forty-five (45) days following the date hereof (or such
later date as the First Out Agents may agree in their discretion) and (y) the
representations set forth in this clause (a) shall not be applicable prior to
the date of delivery, but shall be applicable thereafter;

(b) [reserved]; and

(c) other than any Inventory or Equipment in transit, all of the Equipment and
Inventory having a value in excess of $1,000,000 included in the Collateral is
located only at the locations specified in Schedule 5.5 (as such schedule may be
amended or supplemented from time to time); provided, that it is understood and
agreed that (x) Schedule 5.5 is not required to be delivered until the date that
is forty-five (45) days following the date hereof (or such later date as the
First Out Agents may agree in their discretion) and (y) the representations set
forth in this clause (c) shall not be applicable prior to the date of delivery,
but shall be applicable thereafter.

 

21



--------------------------------------------------------------------------------

Section 5.06. Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons (except the security interests
created by this Agreement, the Interim Order (and the Final Order, when
applicable) and Liens permitted by Section 6.03(e) of the First Out Credit
Agreement) and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests; and

(b) the Pledged Partnership Interests and the Pledged LLC Interests (i) are not
dealt in or traded on securities exchanges or in securities markets and (ii) are
not “investment company securities” (as defined in Section 8-103(b) of the
Uniform Commercial Code).

Section 5.07. Intellectual Property.

(a) as of the date of delivery thereof, Schedule 5.2(II) sets forth a true and
accurate list of (i) all United States registrations of and applications for
Patents, Trademarks, and Copyrights owned by any Grantor that are registered or
applied-for in the U.S. Patent and Trademark Office or U.S. Copyright Office and
(ii) all exclusive Patent Licenses, Trademark Licenses, Trade Secret Licenses
and Copyright Licenses; provided, that it is understood and agreed that Schedule
5.2(II) is not required to be delivered until the date that is forty-five
(45) days following the date hereof (or such later date as the First Out Agents
may agree in their discretion).

(b) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(II) (as such schedule
may be amended or supplemented from time to time), and except to the extent that
it would not cause a Material Adverse Effect, owns or has the valid right to use
and, where Grantor does so, sublicense others to use, all other Intellectual
Property used or held for use in, or necessary to, the conduct of its business,
free and clear of all Liens, except for the security interests created under
this Agreement, by the Interim Order (and, when applicable, the Final Order) or
Liens permitted by Section 6.03 of the First Out Credit Agreement (as each may
be amended or supplemented from time to time), it being understood that the
representations set forth in this clause (b) relating to Schedule 5.2(II) shall
not be applicable prior to the date of delivery of Schedule 5.2(II) (as set
forth in the foregoing clause (a)), but shall be applicable thereafter;

(c) except to the extent any such occurrence could not reasonably be expected to
cause a Material Adverse Effect, all Intellectual Property owned or purported to
be owned by Grantor is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, nor, in the case of issued Patents, is any
of such Intellectual Property the subject of a reexamination proceeding, and
each Grantor has performed all acts and has paid all renewal, maintenance, and
other fees and taxes required to maintain each and every of its registrations
and applications of Copyrights, Patents and Trademarks in full force and effect;

(d) all Intellectual Property owned by such Grantor is valid and enforceable to
the best of such Grantor’s knowledge, no holding, decision, ruling, or judgment
has been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability or scope of, such Grantor’s
right to register, or such Grantor’s rights to own or use, any Intellectual
Property and no such action or proceeding is pending or, to the best of such
Grantor’s knowledge, threatened in writing against Grantor (except, in each
case, for routine office actions or similar proceedings in the U.S. Patent and
Trademark Office or U.S. Copyright office or similar administrative
authorities), in each instance, except to the extent any such occurrence could
not reasonably be expected to cause a Material Adverse Effect;

 

22



--------------------------------------------------------------------------------

(e) all registrations and applications for Copyrights, Patents and Trademarks
owned by each Grantor are standing in the name of each Grantor, and none of the
material Trademarks, Patents, Copyrights or Trade Secrets owned by each Grantor
has been exclusively licensed by any Grantor to any Affiliate or third party,
except as disclosed in Schedule 5.2 (II) (as each may be amended or supplemented
from time to time), and all exclusive Copyright Licenses for registered
copyrightable works to which Grantor is the licensee have been properly recorded
in the U.S. Copyright Office, except as could not reasonably be expected to
cause a Material Adverse Effect;

(f) With respect to each Copyright License, Trademark License, Patent License,
and Trade Secret License: (i) to the best of each Grantor’s knowledge, such
agreement constitutes a legal, valid and binding obligation of such Grantor and
represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license; (ii) such Grantor has not
received any written notice of termination or cancellation under such license;
(iii) such Grantor has not received any written notice of a breach or default
under such license, which breach or default has not been cured; and (iv) such
Grantor is not in breach or default in any material respect, and no event has
occurred that, with notice and/or lapse of time, would constitute such a breach
or default or otherwise permit termination, modification or acceleration under
such agreement, in each case, except as could not reasonably be expected to have
a Material Adverse Effect;

(g) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, each Grantor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case, consistent with industry standards;

(h) each Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets in accordance with industry standards,
except to the extent that the failure to do so could not reasonably be expected
to cause a Material Adverse Effect;

(i) each Grantor uses reasonable standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks of such Grantor and has
taken reasonable action to ensure that all licensees of the Trademarks owned by
such Grantor use such reasonable standards of quality;

(j) to the knowledge of each Grantor, the conduct of such Grantor’s business
does not infringe upon, misappropriate, dilute or otherwise violate any
Intellectual Property right of any other Person; no claim has been made, is
pending or, to the knowledge of each Grantor, is threatened in writing against
Grantor, alleging that the use of any Intellectual Property owned or used by
such Grantor infringes upon, dilutes, misappropriates or otherwise violates the
Intellectual Property of any other Person, and no demand that such Grantor enter
into a license or co-existence agreement or become a defendant in Intellectual
Property litigation has been made in writing against such Grantor but not
resolved;

(k) the best of each Grantor’s knowledge, no other Person is infringing upon,
misappropriating, diluting or otherwise violating any rights in any Intellectual
Property owned by such Grantor except to the extent as could not reasonably be
expected to cause a Material Adverse Effect; and

(l) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor in
a manner that could materially adversely affect such Grantor’s rights to own,
license or use any Material Intellectual Property.

 

23



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS AND AGREEMENTS

Each Grantor hereby covenants and agrees that:

Section 6.01. Grantor Information & Status.

(a) Without limiting or modifying any prohibitions or restrictions on mergers or
other transactions as set forth in the First Out Credit Agreement, it shall not
change such Grantor’s name, identity, corporate structure (e.g. by merger,
consolidation, change in corporate form or otherwise), sole place of business
(or principal residence if such Grantor is a natural person), chief executive
office, type of organization or jurisdiction of organization or establish any
trade names unless it shall have (a) notified the Agents in writing by no later
than ten (10) days after any such change or establishment (or such lesser period
of time as agreed by the First Out Agents), identifying such new name, identity,
corporate structure, sole place of business (or principal residence if such
Grantor is a natural person), chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Agents may reasonably request and (b) taken all actions
necessary or advisable to maintain the continuous validity, perfection and
priority of the Agents’ security interests in the applicable Collateral granted
or intended to be granted and agreed to hereby.

Section 6.02. Collateral Identification; Special Collateral.

(a) in the event that it hereafter acquires any Collateral of a type described
in Section 5.02(b) hereof, it shall promptly notify the Agents thereof in
writing and take such actions and execute such necessary or desirable documents
and make such necessary or desirable filings all at Grantor’s expense as the
Term Agent may reasonably request in order to ensure that the Agents have a
valid, perfected security interest in such Collateral to the extent permitted by
applicable law, in each case, subject to any Liens permitted by Section 6.03 of
the First Out Credit Agreement.

(b) in the event that it hereafter acquires or has any Commercial Tort Claim the
value of exceeds $500,000 it shall deliver to the Agents a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, identifying such new Commercial Tort
Claims.

Section 6.03. Ownership of Collateral and Absence of Other Liens.

(a) except for the security interests created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Liens permitted by Section 6.03 of the First Out Credit
Agreement, and such Grantor shall defend the Collateral against all Persons
claiming an interest therein that could be materially adverse to the interests
of the Secured Parties;

(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Agents in writing of any event that may
have a Material Adverse Effect on the value of the Collateral, the ability of
any Grantor or any Agent to dispose of the Collateral, or the rights and
remedies of any Agent in relation thereto, including, without limitation, the
levy of any legal process against any material portion of the Collateral; and

(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the First Out Credit Agreement.

 

24



--------------------------------------------------------------------------------

Section 6.04. Status of Security Interests.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.04,
each Grantor shall maintain the respective security interests of the Agents
hereunder in the applicable Collateral as valid, perfected, Liens (subject only
to Liens permitted by Section 6.03 of the First Out Credit Agreement) having the
priorities specified in Section 3.03(b).

(b) Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (1) Control or
(2) filings with registrars of motor vehicles or similar governmental
authorities with respect to goods covered by a certificate of title, in each
case except to the extent (x) reasonably requested by any First Out Agent,
(y) specified in Article 4 hereof or (z) expressly required pursuant to the
First Out Credit Agreement or Second Out Credit Agreement; provided, it is
understood and agreed that the Grantors shall, in additional to any control
agreement requirements set forth in the Credit Agreements, within thirty
(30) days after they initially provide Schedule 5.2 of this Agreement (or such
later date as may be agreed by the First Out Agents), enter into and caused to
be maintained deposit account control agreements and security account control
agreements (reasonably satisfactory in form and substance to the First Out
Agents in their reasonable discretion) in respect of each of the Deposit
Accounts and Securities Accounts set forth on such schedule (other than any
Excluded Accounts and other than any such Deposit Account or Securities Account
where the First Out Agents consent to not providing such a control agreement).

Section 6.05. Goods & Receivables.

(a) it shall not deliver any Document evidencing any Equipment and Inventory to
any Person other than (i) to the issuer of such Document to claim the Goods
evidenced therefor, (ii) in connection with a sale of such Equipment or
Inventory in the ordinary course of business or (iii) to the Term Agent;

(b) if any Equipment or Inventory having a value of $1,000,000 or more is in
possession or control of any warehouseman, bailee or other third party (other
than a Consignee under a Consignment for which such Grantor is the Consignor),
at the reasonable request of the Term Agent, each Grantor shall join with the
Agents in notifying the third party of the Agents’ security interests and using
its commercially reasonable efforts to obtain the consent of such third party to
permit the First Out Agents to have access to such Equipment or Inventory for
purposes of inspecting such Collateral or, following an Event of Default, to
remove same from such premises if the applicable Agent so elects; and with
respect to any Goods subject to a Consignment for which such Grantor is the
Consignor, Grantor shall, at the reasonable request of a First Out Agent, file
appropriate financing statements against the Consignee and take such other
action as may be reasonably necessary to ensure that the Grantor has a first
priority perfected security interest in such Goods;

(c) [reserved];

(d) following and during the continuation of an Event of Default and notice to
the appropriate Grantor, the Revolving Agent shall have the right at any time to
notify, or require any Grantor to notify, any Account Debtor of the Revolving
Agent’s security interest in the Receivables and any Supporting Obligation and,
in addition, the Revolving Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Revolving Agent; (2) notify, or require any Grantor
to notify, each Person maintaining a

 

25



--------------------------------------------------------------------------------

lockbox or similar arrangement to which Account Debtors under any Receivables
have been directed to make payment to remit all amounts representing collections
on checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to the Revolving Agent; and (3) enforce,
at the expense of such Grantor, collection of any such Receivables and to
adjust, settle or compromise the amount or payment thereof, exercising the same
level of care, and in the same manner and to the same extent as such Grantor
might have done. If the Revolving Agent notifies any Grantor that it has elected
to collect the Receivables in accordance with the preceding sentence, any
payments of Receivables received by such Grantor shall be forthwith (and in any
event within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Revolving Agent if required, in
the Agent Sweep Account (as defined in the First Out Credit Agreement)
maintained under the sole dominion and control of the Revolving Agent, and until
so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support therefor shall be received in trust
for the benefit of the Revolving Agent hereunder and shall be segregated from
other funds of such Grantor and such Grantor shall not adjust, settle or
compromise the amount or payment of any Receivable, or release wholly or partly
any Account Debtor or obligor thereof, or allow any credit or discount thereon
without the consent of the Revolving Agent.

Section 6.06. Pledged Equity Interests, Investment Related Property.

(a) Except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall take all steps, if any, reasonably necessary
to ensure the validity, perfection, priority and, if applicable, control of the
Term Agent over such Investment Related Property (including, without limitation,
to the extent so required, delivery thereof to the Term Agent) and pending any
such action such Grantor shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Agents authorize each Grantor to retain all
ordinary cash dividends and distributions paid in the normal course of the
business of the issuer and consistent with the past practice of the issuer and
all scheduled payments of interest.

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing:

(A) each Grantor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Investment Related
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the First Out Credit Agreement; provided, no Grantor shall
exercise or refrain from exercising any such right if such action could
reasonably be expected to have a material adverse effect on the value of the
Investment Related Property or any part thereof; and

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the Term Agent to such
Grantor of the Term Agent’s intention to exercise such rights:

(A) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant

 

26



--------------------------------------------------------------------------------

hereto shall cease and all such rights shall thereupon become vested in the Term
Agent who shall thereupon have the sole right to exercise such voting and other
consensual rights; and

(B) in order to permit the Term Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Term Agent all necessary proxies, dividend
payment orders and other instruments as the Term Agent may from time to time
reasonably request and (2) each Grantor acknowledges that the Term Agent may
utilize the power of attorney set forth in Section 8.01.

(c) except as expressly permitted by the First Out Credit Agreement, without the
prior written consent of the Term Agent, it shall not vote to enable or take any
other action to: (a) amend or terminate any partnership agreement, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that adversely affects the validity,
perfection or priority of the Agents’ security interests, (b) permit any issuer
of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other equity interests of any
nature or to issue securities convertible into or granting the right of purchase
or exchange for any stock or other equity interest of any nature of such issuer
(unless such interests are Collateral and the security interests granted hereby
therein promptly become perfected, including by Control of the Term Agent, if
necessary, in the manner required by Section 4.01 hereof), (c) other than as
permitted under the First Out Credit Agreement, permit any issuer of any Pledged
Equity Interest to dispose of all or a material portion of their assets, or
(d) waive any material default under or breach of any terms of organizational
document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt;

(d) except as expressly permitted by the First Out Credit Agreement, without the
prior written consent of the Term Agent, it shall not permit any issuer of any
Pledged Equity Interest to merge or consolidate unless (i) to the extent a
Subsidiary, such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under Section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, (ii) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor and (iii) such Grantor promptly complies with
the delivery and control requirements of Article 4 hereof; and

(e) without the prior express written consent of the Term Agent, it will not
agree to any election by any partnership or limited liability company to treat
the Pledged Partnership Interests or Pledged LLC Interests, as applicable, as
securities governed by the Uniform Commercial Code of any jurisdiction. Such
Grantor will take such action as the Term Agent may reasonably request in order
to establish the such Term Agent’s “control” (within the meaning of
Section 8-106 of the Uniform Commercial Code) over such Pledged Partnership
Interests or Pledged LLC Interests.

Section 6.07. Intellectual Property.

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned, dedicated to the public,
forfeited, materially impaired or unenforceable, or which would materially
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

 

27



--------------------------------------------------------------------------------

(b) [reserved];

(c) it shall, within thirty (30) days of being granted an exclusive license to
any registered Copyrightable work which is material to the business of Grantor,
record such license, in the U.S. Copyright Office;

(d) it shall promptly notify the Agents if it has actual knowledge that any item
of Material Intellectual Property that Grantor owns may become (a) abandoned or
dedicated to the public or placed in the public domain or (b) invalid or
unenforceable;

(e) it shall promptly notify the Agents of (i) the institution of any proceeding
in any court, administrative or other governmental body or in the U.S. Patent
and Trademark Office or the U.S. Copyright Office, or any adverse determination
in any such proceeding (other than with respect to routine or immaterial office
actions or other similar determinations in the ordinary course of prosecution
before the U.S. Patent and Trademark Office or the U.S. Copyright Office),
expressly contesting the validity or enforceability of any Material Intellectual
Property or such Grantor’s right to register, own or use such Intellectual
Property; or (ii) any events which may reasonably be expected to materially and
adversely affect the value of any Material Intellectual Property or the rights
and remedies of the Agents in relation thereto;

(f) unless otherwise agreed by the Term Agent, it shall take all reasonable
steps, including in any proceeding before the U.S. Patent and Trademark Office,
the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright that constitutes Material
Intellectual Property owned by any Grantor, including, but not limited to, those
items on Schedule 5.2 (II) (as each may be amended or supplemented from time to
time);

(g) in the event that any Material Intellectual Property owned by any Grantor is
infringed, misappropriated, diluted or otherwise violated by a third party, such
Grantor shall promptly take all reasonable actions to stop such infringement,
misappropriation, dilution or other violation and protect its rights in such
Intellectual Property including, but not limited to, if Grantor determines
litigation is appropriate in its reasonable business judgment, the initiation of
a suit for injunctive relief and to recover damages;

(h) it shall take commercially reasonable steps, consistent with industry
standards, to protect the secrecy of all material Trade Secrets, including,
without limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents;

(i) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, it shall use proper statutory
notice in connection with its use of any of the Patents, Trademarks and
Copyrights that constitute Material Intellectual Property, in each case,
consistent with industry standards; and

(j) it shall continue to collect, at its own expense, all material amounts due
or to become due to such Grantor in respect of the Intellectual Property or any
portion thereof.

 

28



--------------------------------------------------------------------------------

Section 6.08. [Reserved];

Section 6.09. As-Extracted Collateral. If a Grantor shall acquire any interest
in any Real Property which, to the knowledge of such Grantor, contains oil, gas,
Coal or other minerals with more than a de minimis amount of value or any
As-Extracted Collateral then, in each case, unless such Real Property containing
oil, gas, Coal or other minerals or such As-Extracted Collateral is included on
Schedule 6.9 hereto, such Grantor shall (i) provide notice thereof to the Agents
within ten (10) days of such acquisition (or such later period of time as agreed
by the First Out Agents), together with a supplement to Schedule 6.9 reflecting
such acquisition, (ii) without limiting any related obligations under the First
Out Credit Agreement, at the reasonable request of any First Out Agent, deliver
to the Agents fully completed financing statement(s) in appropriate form for
filing covering such As-Extracted Collateral (which financing statements shall
include the name of the record owner of the real property if other than the
Grantor and accurate real estate descriptions sufficient to locate such real
property on the ground and enable the Agents to record the financing statements
in the appropriate real property records) and (iii) reimburse each Agent for all
related filing fees and any recording or stamp taxes due in connection with such
filings.

ARTICLE 7

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

Section 7.01. [Reserved].

Section 7.02. Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall, without further order from the Bankruptcy Court (unless so
required by applicable law), promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary,
or that any Agent may reasonably request, in order to perfect and maintain the
validity, effectiveness and priority of any security interest granted hereby or
to enable such Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

(i) at any Agent’s request, appear in and defend any action or proceeding that
may materially and adversely effect on such Grantor’s title to or the Agents’
security interests in all or any part of the Collateral; and

(ii) furnish the Agents with such information regarding the Collateral,
including, without limitation, the location thereof, as any Agent may reasonably
request from time to time.

(b) Each Grantor hereby authorizes the Agents to file a Record or Records,
including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices as the Agents may
determine, in their sole discretion, are necessary or advisable to perfect or
otherwise protect the security interests granted to the Agents herein. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the applicable Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interests in the Collateral granted to the Agents herein, including
(if applicable), without limitation, describing such property as “all assets,
whether now owned or hereafter acquired” or words of similar effect.

(c) Each Grantor hereby authorizes the Term Agent to modify this Agreement after
obtaining such Grantor’s signature to such modification by amending Schedule 5.2
(as such schedule may be

 

29



--------------------------------------------------------------------------------

amended or supplemented as provided in this Agreement) to include reference to
any right, title or interest in any existing Intellectual Property or any
Intellectual Property acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Intellectual Property in which any Grantor no longer has or claims any right,
title or interest.

(d) Notwithstanding anything to the contrary in this Agreement, no Grantor shall
be obligated to update any schedule hereto (other than (x) pursuant to changes
of the information required by Section 5.01(a) or (b), which updated information
shall be provided to supplement the schedules hereto as soon as practicable,
(y) pursuant to any other express covenant or requirement in this Agreement to
update a schedule or (z) pursuant to an express covenant or requirement of the
First Out Credit Agreement (including, without limitation, Section 5.4(i) of the
First Out Credit Agreement) or Second Out Credit Agreement) except
(i) concurrently with the delivery of the Borrower’s financial statements in
accordance with Section 5.04(a) of the First Out Credit Agreement or
(ii) promptly upon the request of any First Out Agent during an Event of
Default, and no default or failure of any representation shall result from any
failure to update a schedule other than in accordance with this Section 7.02(d).

Section 7.03. Additional Grantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement. Upon delivery
of any such Pledge Supplement to the Agents, notice of which is hereby waived by
Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of by the Agents not to cause any Subsidiary of
Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

ARTICLE 8

AGENTS APPOINTED ATTORNEYS-IN-FACT

Section 8.01. Power of Attorney. Each Grantor hereby irrevocably appoints each
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, such Agent or otherwise, from time to time in such
Agent’s discretion to take any action and to execute any instrument by and in
accordance with the Interim Order (and, when applicable, the Final Order) and
without further order from the Bankruptcy Court, that the Agents may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to obtain and adjust insurance required
to be maintained by such Grantor or paid to any Agent pursuant to the First Out
Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to receive, endorse and collect any
drafts or other Instruments, Documents and Chattel Paper in connection with
clause (b) above;

 

30



--------------------------------------------------------------------------------

(d) upon the occurrence and during the continuance of any Event of Default and,
after notice to the appropriate Grantor, to file any claims or take any action
or institute any proceedings that any Agent may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce the rights of
any Agent with respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the liens and security interests granted
herein in the Intellectual Property in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than Liens
permitted by Section 6.03 of the First Out Credit Agreement) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the relevant
Agent(s) in its their discretion, any such payments made by any Agent to become
obligations of such Grantor to such Agent, due and payable immediately without
demand; and

(h) upon the occurrence and during the continuance of any Event of Default and
after notice to the appropriate Grantor generally to sell, transfer, lease,
license, pledge, make any agreement with respect to or otherwise deal with any
of its Collateral as fully and completely as though such Agent were the absolute
owner thereof for all purposes, and to do, at such Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
such Agent deems reasonably necessary to protect, preserve or realize upon its
Collateral and such Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

Section 8.02. No Duty on the Part of Agents or Secured Parties. The powers
conferred on the Agents hereunder are solely to protect the interests of the
Secured Parties in the Collateral and shall not impose any duty upon any Agent
or any Secured Party to exercise any such powers. The Agents and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

ARTICLE 9

REMEDIES

Section 9.01. Generally. Subject to Article 10:

(a) subject to the Orders, if any Event of Default (as defined under the First
Out Credit Agreement or, after the Term Termination Date and Revolving
Termination Date (or after the Term Termination Date if the Future ABL Facility
has not been consummated), the Second Out Credit Agreement) shall have occurred
and be continuing, the applicable Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein, in
the applicable Credit Agreement or otherwise available to it at law or in equity
(including under the Bankruptcy Code) and all the rights and remedies of such
Agent on default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Obligations then owing, whether
by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of such Agent forthwith, assemble all or part
of the Collateral as directed by such Agent and make it available to such Agent
at a place to be designated by such Agent that is reasonably convenient to both
parties;

 

31



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent such Agent deems appropriate; and

(iv) Subject to applicable law (including under the Bankruptcy Code or the
requirements of any Order of the Bankruptcy Court) and subject to the proviso to
the last paragraph of Section 8.01 of the First Out Credit Agreement and any
comparable provision in the Second Out Credit Agreement, without notice except
as specified below or under the UCC, sell, assign, lease, license (on an
exclusive or nonexclusive basis) or otherwise dispose of the Collateral or any
part thereof in one or more parcels at public or private sale, at any of such
Agent’s offices or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as such
Agent may deem commercially reasonable;

(b) any Agent or any Secured Party may be the purchaser of any or all of the
Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and such Agents, as collateral agent
for and representative of the applicable Secured Parties, shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale made in
accordance with the UCC, to use and apply any of the applicable Obligations as a
credit on account of the purchase price for any Collateral payable by such Agent
at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
including the Bankruptcy Code or any Order entered in connection with the Cases,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Agents shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Agents may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for any Agent to dispose of the
Collateral or any portion thereof by using internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against any Agent arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale,
even if such Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Obligations,
Grantors shall be liable for the deficiency and the fees of any attorneys
employed by the Agents to collect such deficiency. Each Grantor further agrees
that a breach of any of the covenants contained in this Section will cause
irreparable injury to the Agents, that the Agents have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in

 

32



--------------------------------------------------------------------------------

this Section shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the applicable Obligations becoming due and payable
prior to their stated maturities. Nothing in this Section shall in any way limit
the rights of the Agents hereunder;

(c) each Agent may sell the Collateral without giving any warranties as to the
Collateral. Each Agent may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral; and

(d) each Agent shall have no obligation to marshal any of the Collateral.

Section 9.02. Application of Proceeds. Subject in all respects to the entirety
of Article 10 hereof, and except as expressly provided elsewhere in this
Agreement, all net proceeds received by any Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral
shall be applied by such Agent against (or transferred to the appropriate Agent
to be applied against) Obligations in the order set forth in Section 10.09.

Section 9.03. Sales on Credit. If any Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by such Agent and applied to indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, such Agent may resell the
Collateral and Grantor shall be credited with proceeds of the sale.

Section 9.04. Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Agents may be compelled, with respect to any sale of
all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the applicable Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the applicable
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to such Agent all such
information as such Agent may request in order to determine the number and
nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by such Agent in exempt transactions under
the Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.

Section 9.05. Grant of Intellectual Property License. Solely for the purpose of
enabling the applicable Agent, solely during the continuance of an Event of
Default, to exercise rights and remedies under Article 8 and Article 9 hereof at
such time as such Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to each Agent, a
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
quality control provisions and inspection rights in favor of such Grantor

 

33



--------------------------------------------------------------------------------

to avoid the risk of invalidation of said Trademarks, to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired or
created by such Grantor, and included in the Collateral. Such license shall
include, to the extent permissible under all applicable licenses, access to all
media in which any above-licensed items may be recorded or stored and to all
computer programs used for the compilation or printout hereof.

Section 9.06. [Reserved].

Section 9.07. Cash Proceeds; Deposit Accounts. (a) In the event that the Loans
under the First Out Credit Agreement have been accelerated, or prior to an
acceleration, if an Event of Default shall have occurred and be continuing, in
addition to the rights of the Revolving Agent specified in Section 6.05 with
respect to payments of Receivables, (i) upon the request of the Revolving Agent,
all proceeds of any Revolving Collateral received by any Grantor consisting of
cash, checks and other near-cash items (collectively, “Revolving Cash Proceeds”)
shall be held by such Grantor in trust for the Revolving Agent and (ii) upon the
request of the Term Agent, all proceeds of any Term Collateral received by any
Grantor consisting of cash, checks and other near-cash items (collectively “Term
Cash Proceeds”) shall be held by such Grantor in trust for the Term Agent, in
each case, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the applicable First Out Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
applicable First Out Agent, if required) and held by the applicable First Out
Agent in a Revolving Cash Collateral Account or a Term Cash Collateral Account,
as applicable. Any Revolving Cash Proceeds received by the Revolving Agent or
any Term Cash Proceeds received by the Term Agent, in each case (whether from a
Grantor or otherwise) may, in the sole discretion of such First Out Agent,
(A) be held by such First Out Agent for the ratable benefit of the applicable
Secured Parties, as collateral security for the applicable Obligations (whether
matured or unmatured) and/or (B) then or at any time thereafter may be applied
by such First Out Agent against the applicable Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, (i) the
Revolving Agent may apply the balance from any Deposit Account (except for the
Term Cash Collateral Account, the Term Facility Letter of Credit Account and the
Bonding Facility Letter of Credit Account) or instruct the bank at which any
such Deposit Account is maintained to pay the balance of any such Deposit
Account to or for the benefit of the Revolving Agent to be applied against the
Revolving Obligations then due and owing and (ii) the Term Agent may apply the
balance from the Term Cash Collateral Account or instruct the bank at which any
such Term Cash Collateral Account is maintained to pay the balance of such Term
Cash Collateral Account to or for the benefit of the Term Agent to be applied
Term Obligations then due and owing.

(c) Notwithstanding anything to the contrary herein or in any other First Out
Loan Document or Second Out Loan Document, the Bonding LC Agent or Bonding LC
Issuer may apply Bonding LC Collateral to any Bonding LC Obligations on the
terms set forth in the First Out Credit Agreement.

(d) Notwithstanding anything to the contrary herein or in any other First Out
Loan Document or Second Out Loan Document, the Term LC Agent or Term LC Issuer
may apply Term LC Collateral to any Term LC Obligations on the terms set forth
in the First Out Credit Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE 10

INTERCREDITOR

Section 10.01. Turnover.

(a) In accordance with the Interim Order (and, when applicable, the Final
Order), any Revolving Collateral or proceeds thereof received by any Secured
Party including, without limitation, any such Revolving Collateral constituting
proceeds, or any payment or distribution, that may be received by any Secured
Party (x) in connection with the exercise of any right or remedy (including any
right of setoff) with respect to the Revolving Collateral, (y) from the
collection or other disposition of, or realization on, the Revolving Collateral,
whether or not pursuant to the Cases or (z) in violation of this Agreement,
shall be segregated and held in trust and promptly paid over, in the same form
as received, with any necessary endorsements, to (i) prior to the Revolving
Termination Date (unless the Future ABL Facility has not been consummated), the
Revolving Agent, for the benefit of the Revolving Secured Parties to be applied
to the Revolving Obligations (unless otherwise required by law or court order),
(ii) after the Revolving Termination Date (or prior to the effectiveness of the
Future ABL Facility) but prior to the Term Termination Date, the Term Agent, for
the benefit of the Term Secured Parties for application to the Term Obligations
(unless otherwise required by law or court order), (iii) after the Revolving
Termination Date (or prior to the effectiveness of the Future ABL Facility) and
the Term Termination Date but prior to the Bonding LC Termination Date, the
Bonding LC Agent, for the benefit of the Bonding LC Secured Parties for
application to the Bonding LC Obligations (unless otherwise required by law or
court order), (iv) after the Revolving Termination Date (or prior to the
effectiveness of the Future ABL Facility), the Term Termination Date and the
Bonding LC Termination Date but prior to the Term LC Termination Date, the Term
LC Agent, for the benefit of the Term LC Secured Parties for application to the
Term LC Obligations (unless otherwise required by law or court order) and
(v) after the Revolving Termination Date (or prior to the effectiveness of the
Future ABL Facility), the Term Termination Date, the Bonding LC Termination
Date, and the Term LC Termination Date, to the Second Out Agent for the benefit
of the Second Out Secured Parties for application to the Second Out Obligations
(unless otherwise required by law or court order).

(b) In accordance with the Interim Order (and, when applicable, the Final
Order), any Term Collateral or proceeds thereof received by any Secured Party
including, without limitation, any such Term Collateral constituting proceeds,
or any payment or distribution, that may be received by any Secured Party (w) in
connection with the exercise of any right or remedy (including any right of
setoff) with respect to the Term Collateral, (x) in connection with any
insurance policy claim or any condemnation award (or deed in lieu of
condemnation), (y) from the collection or other disposition of, or realization
on, the Term Collateral, whether or not pursuant to the Cases or (z) in
violation of this Agreement, shall be segregated and held in trust and promptly
paid over, in the same form as received, with any necessary endorsements, to
(i) prior to the Term Termination Date, the Term Agent, for the benefit of the
Term Secured Parties for application to the Term Obligations (unless otherwise
required by law or court order), (ii) after the Term Termination Date but before
the Revolving Termination Date (unless the Future ABL Facility has not been
consummated), the Revolving Agent for the benefit of the Revolving Secured
Parties for application to the Revolving Obligations (unless otherwise required
by law or court order), (iii) after the Term Termination Date and Revolving
Termination Date (or prior to the effectiveness of the Future ABL Facility) but
before the Term LC Termination Date, the Term LC Agent for the benefit of the
Term LC Secured Parties for application to the Term LC Obligations (unless
otherwise required by law or court order), (iv) after the Term Termination Date,
Term LC Termination Date and Revolving Termination Date (or prior to the
effectiveness of the Future ABL Facility) but before the Bonding LC Termination
Date, the Bonding LC Agent for the benefit of the Bonding LC Secured Parties for
application to the Bonding LC Obligations (unless otherwise required by law or
court order) and (v) after the Revolving Termination Date (or prior to the
effectiveness of the Future ABL Facility), Term Termination Date, Term LC
Termination Date and Bonding LC Termination Date, the Second Out Agent for the
benefit of the Second Out Secured Parties for application to the Second Out
Obligations (unless otherwise required by law or court order).

 

35



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Secured Parties shall, with respect to
any Term LC Collateral or Bonding LC Collateral (and Proceeds therefrom), until
the Term LC Termination Date or Bonding LC Termination Date, respectively, cause
such Collateral to be turned over to the Term LC Agent or Bonding LC Agent,
respectively, as if the Term LC Agent were substituted for the Term Agent and
the Bonding LC Agent were substituted for the Revolving Agent in the foregoing
clauses (a) and (b).

(d) Each Agent shall retain and apply such amounts received pursuant to this
Article 10 in accordance with this Agreement, the First Out Loan Documents or
Second Out Loan Documents, as applicable, and without any further order of the
Bankruptcy Court

Section 10.02. Similar Liens and Agreements; Agreement to Cooperate.

(a) The Agents agree that it is their intention that the Collateral granted in
favor of the Term Secured Parties, the Revolving Secured Parties, the Bonding LC
Secured Parties, the Term LC Secured Parties and the Second Out Secured Parties
be identical (but not the Liens or the relative priorities). In furtherance of
the foregoing, the Agents agree, subject to the other provisions of the Orders
and this Agreement, to:

(i) perform all acts required under the First Out Loan Documents, Second Out
Loan Documents, this Agreement and the Orders;

(ii) upon the request of any First Out Agent, the Second Out Agent shall execute
and deliver such instruments to enable the Term Agent or Revolving Agent to
further perfect, preserve, and enforce the Liens held by or on behalf of any of
the Term Secured Parties or Revolving Secured Parties in the Collateral and the
Term Secured Obligations or Revolving Secured Obligations of all Grantors; and

(iii) upon request by any First Out Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Revolving Collateral and Term
Collateral and the identity of the respective parties obligated under the First
Out Loan Documents and the Second Out Loan Documents.

(b) The parties hereto agree that no additional Liens shall be granted or
permitted on any asset of any Grantor to secure any Term Obligation, Revolving
Obligation, Bonding LC Obligation, Term LC Obligation or Second Out Obligation
unless, subject to the terms of this Agreement, immediately after giving effect
to such grant or concurrently therewith, a Lien with the priority set forth
herein and in the Orders shall be granted on such asset to secure the Term
Obligations (unless the Term Termination Date shall have occurred), Revolving
Obligations (unless the Revolving Termination Date shall have occurred or the
Future ABL Facility shall not have been consummated), Bonding LC Obligations
(unless the Bonding LC Termination Date shall have occurred), and Second Out
Obligations (unless the Second Out Termination Date shall have occurred or the
Second Out Credit Agreement shall not have been consummated), as applicable. To
the extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the Term Secured
Parties, Revolving Secured Parties, Term LC Secured Parties and Bonding LC
Secured Parties, the Second Out Agent, on behalf of the Second Out Secured
Parties, agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this
Section 10.02(b) shall be subject to the terms of this Agreement.

Section 10.03. Bailee for Perfection. (a) Each Agent agrees to hold that part of
the Collateral that is in its possession or control (or in the possession or
control of its agents or bailees), to the extent that possession or control
thereof is taken to perfect, or perfects, a Lien thereon under the UCC or other

 

36



--------------------------------------------------------------------------------

applicable law, as agent and bailee for the other Agents (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-301(a)(2) and 9-313(c) of the UCC) and an assignee solely for the purpose of
perfecting the security interest granted under the First Out Loan Documents or
the Second Out Loan Documents, as applicable, subject to the terms and
conditions of this Section 10.03.

(b) [Reserved].

(c) [Reserved].

(d) No Agent shall have any obligation whatsoever to any Secured Party to ensure
that any Collateral held by it as bailee pursuant to this Section 10.03 is
genuine or owned by any Loan Party or to preserve any rights or benefits of any
Person except as expressly set forth in this Section 10.03. The duties or
responsibilities of the Agents under this Section 10.03 shall be limited solely
to holding the Collateral as bailee in accordance with this Section 10.03.

(e) Each Agent acting pursuant to this Section 10.03 or otherwise shall not have
by reason of the First Out Loan Documents, the Second Out Loan Documents or any
other document a fiduciary relationship in respect of any Secured Party.

Section 10.04. Exercise of Remedies.

(a) Subject to the terms and conditions of this Agreement and the Orders, in
accordance with the Orders:

(i) the Term Agent (on behalf of itself and the other Term Secured Parties) is
authorized to exercise any and all of its rights and remedies in accordance with
the terms of the First Out Loan Documents and, with respect to the Collateral
and to take all actions required or permitted by the First Out Loan Documents
without any further Bankruptcy Court action;

(ii) the Revolving Agent (on behalf of itself and the other Revolving Secured
Parties) is authorized to exercise any and all of its rights and remedies in
accordance with the terms of the First Out Loan Documents and, with respect to
the Collateral and to take all actions required or permitted by the First Out
Loan Documents without any further Bankruptcy Court action;

(iii) the Bonding LC Agent (on behalf of itself and the other Bonding LC Secured
Parties) is authorized to exercise any and all of its rights and remedies in
accordance with the terms of the First Out Loan Documents and, with respect to
the Collateral and to take all actions required or permitted by the First Out
Loan Documents without any further Bankruptcy Court action;

(iv) the Term LC Agent (on behalf of itself and the other Term LC Secured
Parties) is authorized to exercise any and all of its rights and remedies in
accordance with the terms of the First Out Loan Documents and, with respect to
the Collateral, to take all actions required or permitted by the First Out Loan
Documents without any further Bankruptcy Court action; and

(v) the Second Out Agent (on behalf of itself and the other Second Out Secured
Parties) is authorized to exercise any and all of its rights and remedies in
accordance with the terms of the Second Out Loan Documents and, with respect to
the Collateral and to take all actions required or permitted by the Second Out
Loan Documents without any further Bankruptcy Court action.

 

37



--------------------------------------------------------------------------------

(b) The Second Out Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Out Loan Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term Agent, the Revolving Agent, the Term LC Agent, the Bonding LC Agent,
the Term Secured Parties, the Revolving Secured Parties, the Term LC Secured
Parties or the Bonding LC Secured Parties with respect to the Collateral as set
forth in this Agreement, the Orders and the First Out Loan Documents.

(c) (i) Subject to the immediately succeeding clause (ii) below and the other
terms and conditions of this Agreement and the Orders,

(A) Subject to clause (C) and clause (D) below, until the Term Termination Date,
the Term Agent shall have the exclusive right to manage, perform and enforce any
Default Remedy with respect to the Term Collateral according to its sole
discretion and the exercise of its sole business judgment, including the
exclusive right to take or retake control or possession of the Term Collateral
and to hold, prepare for sale, process, dispose of, or liquidate the Term
Collateral and to incur expenses in connection with such disposition and to
exercise all the rights and remedies of a secured lender under the UCC of any
applicable jurisdiction. In conducting any public or private sale under the UCC
pursuant to this clause (A), the Term Agent shall give the other Agents such
notice of such sale as may be required by the applicable UCC; provided, however,
that 10 days’ notice shall be deemed to be commercially reasonable notice.
Notwithstanding any rights or remedies available to the other Secured Parties
under any of the First Out Loan Documents, Second Out Loan Documents, applicable
law or otherwise, until the Term Termination Date, no Secured Party other than
the Term Agent shall (except as provided in the immediately succeeding clause
(ii)), directly or indirectly, exercise any Default Remedy with respect to any
Term Collateral without the consent of the Term Agent. After the Term
Termination Date, the rights set forth in this clause (A) shall pass to the
other Agents in the manner provided in the definition of “Term Agent”.

(B) Subject to clause (C) and clause (D) below, until the Revolving Termination
Date, the Revolving Agent shall have the exclusive right to manage, perform and
enforce any Default Remedy with respect to the Revolving Collateral according to
its sole discretion and the exercise of its sole business judgment, including
the exclusive right to take or retake control or possession of the Revolving
Collateral and to hold, prepare for sale, process, dispose of, or liquidate the
Revolving Collateral and to incur expenses in connection with such disposition
and to exercise all the rights and remedies of a secured lender under the UCC of
any applicable jurisdiction. In conducting any public or private sale under the
UCC pursuant to this clause (B), the Revolving Agent shall give the other Agents
such notice of such sale as may be required by the applicable UCC; provided,
however, that 10 days’ notice shall be deemed to be commercially reasonable
notice. Notwithstanding any rights or remedies available to the other Secured
Parties under any of the First Out Loan Documents, Second Out Loan Documents,
applicable law or otherwise, until the Revolving Termination Date, no Secured
Party other than the Revolving Agent shall (except as provided in the
immediately succeeding clause (ii)), directly or indirectly, exercise any
Default Remedy with respect to any Revolving Collateral without the consent of
the Revolving Agent. After the Revolving Termination Date (or if the Revolving
Facility Effective Date has not occured), the rights set forth in this clause
(B) shall pass to the other Agents in the manner provided in the definition of
“Revolving Agent”.

 

38



--------------------------------------------------------------------------------

(C) Until the Bonding LC Termination Date, the Bonding LC Agent shall have the
exclusive right to manage, perform and enforce any Default Remedy with respect
to the Bonding LC Collateral according to its sole discretion and the exercise
of its sole business judgment, including the exclusive right to take or retake
control or possession of such Bonding LC Collateral and to apply the Bonding LC
Collateral against the Bonding LC Obligations and to hold, prepare for sale,
process, dispose of, or liquidate the Bonding LC Collateral and to incur
expenses in connection with such disposition and to exercise all the rights and
remedies of a secured lender under the UCC of any applicable jurisdiction. In
conducting any public or private sale under the UCC pursuant to this clause (C),
the Bonding LC Agent shall give the other Agents such notice of such sale as may
be required by the applicable UCC; provided, however, that 10 days’ notice shall
be deemed to be commercially reasonable notice. Notwithstanding any rights or
remedies available to the other Secured Parties under any of the First Out Loan
Documents, Second Out Loan Documents, applicable law or otherwise, until the
Bonding LC Termination Date, no Secured Party other than the Bonding LC Agent
shall, directly or indirectly, exercise any Default Remedy with respect to any
Bonding LC Collateral without the consent of the Bonding LC Agent. After the
Bonding LC Termination Date, the rights set forth in this clause (C) shall pass
to the other Agents in the manner provided in the definition of “Bonding LC
Agent”.

(D) Until the Term LC Termination Date, the Term LC Agent shall have the
exclusive right to manage, perform and enforce any Default Remedy with respect
to the Term LC Collateral according to its sole discretion and the exercise of
its sole business judgment, including the exclusive right to take or retake
control or possession of such Term LC Collateral and to apply the Term LC
Collateral against the Term LC Obligations and to hold, prepare for sale,
process, dispose of, or liquidate the Term LC Collateral and to incur expenses
in connection with such disposition and to exercise all the rights and remedies
of a secured lender under the UCC of any applicable jurisdiction. In conducting
any public or private sale under the UCC pursuant to this clause (D), the Term
LC Agent shall give the other Agents such notice of such sale as may be required
by the applicable UCC; provided, however, that 10 days’ notice shall be deemed
to be commercially reasonable notice. Notwithstanding any rights or remedies
available to the other Secured Parties under any of the First Out Loan
Documents, Second Out Loan Documents, applicable law or otherwise, until the
Term LC Termination Date, no Secured Party other than the Term LC Agent shall,
directly or indirectly, exercise any Default Remedy with respect to any Term LC
Collateral without the consent of the Term LC Agent. After the Term LC
Termination Date, the rights set forth in this clause (D) shall pass to the
other Agents in the manner provided in the definition of “Term LC Agent”.

(ii) Notwithstanding the preceding clause (i), until the Second Out Termination
Date, the Second Out Agent may exercise Default Remedies with respect to the
Revolving Collateral and Term Collateral according to its sole discretion and
the exercise of its sole business judgment, including the exclusive right to
take or retake control or possession of such Collateral and to hold, prepare for
sale, process, dispose of, or liquidate such Collateral and to incur expenses in
connection with such disposition and to exercise all the rights and remedies of
a secured lender under the UCC of any applicable jurisdiction if:

(A) 120 days have elapsed since Second Out Agent notified Term Agent (in the
case of the Term Collateral) and the Revolving Agent (in the case of the
Revolving Collateral) that the Second Out Obligations were due in full as a
result of acceleration or otherwise (the “Standstill Period”);

 

39



--------------------------------------------------------------------------------

(B) (1) with respect to the Term Collateral, neither the Term Agent nor, if
permitted hereby, the Revolving Agent is then diligently pursuing Default
Remedies with respect to all or a material portion of the Term Collateral or
diligently attempting to vacate any stay or prohibition against such exercise;
or

(2) with respect to the Revolving Collateral, neither the Revolving Agent nor,
if permitted hereby, the Term Agent is then diligently pursuing Default Remedies
with respect to all or a material portion of the Revolving Collateral or
diligently attempting to vacate any stay or prohibition against such exercise;
and

(C) any acceleration of the Second Out Obligations has not been rescinded.

In conducting any public or private sale under the UCC pursuant to this clause
(ii), the Second Out Agent shall give the Term Agent and/or Revolving Agent such
notice of such sale as may be required by the applicable UCC; provided, however,
that 10 days’ notice shall be deemed to be commercially reasonable notice.

Notwithstanding anything in this Section 10.04 or anything to the contrary in
any other Loan Document, even after any Standstill Period, the Second Out Agent
may not exercise any Default Remedy or take any other action (i) with respect to
the Bonding LC Collateral until the Bonding LC Termination Date or (ii) with
respect to the Term LC Collateral until the Term LC Termination Date.

Section 10.05. Amendments of Loan Documents.

(a) Amendments of Loan Documents. The Term Secured Parties, Revolving Secured
Parties, Term LC Secured Parties and Bonding LC Secured Parties may at any time
and from time to time and without consent of, or notice to, any other Secured
Party, without incurring liability to any other Secured Party, and without
impairing or releasing any rights or obligations hereunder or otherwise, amend,
restate, supplement, modify, substitute, renew or replace any or all of the
First Out Loan Documents in the manner set forth in the First Out Credit
Agreement. The Second Out Secured Parties may at any time and from time to time
and without consent of, or notice to, any other Secured Party, without incurring
liability to any other Secured Party, and without impairing or releasing any
rights or obligations hereunder or otherwise, amend, restate, supplement,
modify, substitute, renew or replace any or all of the Second Out Loan
Documents; provided, however, that, without the consent of, until the Term
Termination Date, the Term Agent, and, (if the Revolving Facility Effective Date
has occurred) until the Revolving Termination Date, the Revolving Agent, no
Second Out Secured Party shall enter into any amendment, restatement,
supplement, modification, substitution, renewal or replacement of any or all of
the Second Out Loan Documents (other than this Agreement, which is governed by
clause (b), below) that:

(i) increases the aggregate principal amount of the Second Out Obligations
beyond the amount theretofore permitted under the First Out Credit Agreement,
other than as a result of the capitalization of accrued interest, fees and
expenses;

(ii) increases the interest rates or letter of credit fees under the Second Out
Obligations;

 

40



--------------------------------------------------------------------------------

(iii) modifies covenants, defaults, or events of default except for
modifications to match changes made for the Term Obligations and Revolving
Obligations;

(iv) accelerates any date upon which any scheduled payment of principal or
interest is due, or otherwise decreases the weighted average life to maturity;

(v) changes a prepayment, redemption, or defeasance provision so as to require a
new payment or accelerate an existing payment obligation;

(vi) changes a term that would result in a Default under the First Out Credit
Agreement;

(vii) increases the Obligations thereunder of a Grantor; or

(viii) confers additional rights on any Second Out Secured Party in a manner
materially adverse to a Term Secured Party or Revolving Secured Party.

(b) Automatic Amendments of Second Out Loan Documents. In the event that any
representation, covenant, event of default or other provision under the First
Out Loan Documents is amended, restated, supplemented, waived, consented to, or
otherwise modified and there is a corresponding representation, covenant, event
of default or other provision in the Second Out Loan Documents, such
corresponding representation, covenant, event of default or other provision
under the Second Out Loan Documents shall be, without any further action by any
Second Out Secured Party, automatically amended, restated, supplemented, waived,
consented to, or otherwise modified in a corresponding manner (in the manner and
to the extent set forth in the Second Out Loan Documents (as in effect on the
date of effectiveness thereof), including pursuant to cross references therein
to the First Out Loan Documents).

Section 10.06. Automatic Release of Liens Securing Junior Obligations.

(a) If, in connection with the enforcement or exercise of any Default Remedies
with respect to the Collateral, including any disposition of Collateral, the
Liens of the First Out Agents, Term LC Agent and Bonding LC Agent (in each case,
for the benefit of the applicable Secured Parties) shall be released (other than
Liens released pursuant to a Payment in Full of the Term Obligations, Revolving
Obligations, Term LC Obligations and Bonding LC Obligations), then the Liens
securing the Second Out Obligations on such Collateral (but not in any proceeds
thereof), shall be automatically, unconditionally and simultaneously released,
and the Second Out Agent shall, for itself and on behalf of the Second Out
Secured Parties, promptly execute and deliver to the applicable Agent (or to
another Person upon the instruction of such applicable Agent), such termination
statements, releases and other documents as such Agent may reasonably request to
effectively confirm such release.

(b) The Second Out Agent, on behalf of each Second Out Secured Party, hereby
irrevocably constitutes and appoints each First Out Agent and any officer of a
First Out Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Out Agent and in the name of such Second Out Agent or in
the First Out Agent’s own name, from time to time in either First Out Agent’s
discretion, for the purpose of carrying out the terms of this Section 10.06, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purpose of
this Section 10.06, such power of attorney being coupled with an interest and
irrevocable until the Term Termination Date and (after the effectiveness of the
Future ABL Facility) the Revolving Termination Date.

 

41



--------------------------------------------------------------------------------

Section 10.07. No Additional Rights for the Grantors Hereunder. If any Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Grantor shall be entitled to use such violation as a defense to
any action by any Secured Party, nor to assert such violation as a counterclaim
or basis for set off or recoupment against such Secured Party. Except to the
extent expressly set forth in this Agreement, each Grantor shall retain all of
its rights and remedies under the Loan Documents and any defense otherwise
available to it in any action by any Secured Party.

Section 10.08. Actions Upon Breach.

(a) If any Second Out Secured Party (or any agent or other representative
thereof) commences or participates in any action or proceeding with respect to
the Collateral in violation of this Agreement, any Revolving Secured Party, with
respect to Revolving Collateral, Term Secured Party, with respect to Term
Collateral, Term LC Secured Party, with respect to the Term LC Collateral and
Bonding LC Secured Party, with respect to the Bonding LC Collateral, may
intervene and interpose as a defense or dilatory plea, in its name or in the
name of one or more of the Grantors, the making of this Agreement.

(b) If any Term Secured Party (or any agent or other representative thereof)
commences or participates in any action or proceeding with respect to the
Revolving Collateral in violation of this Agreement, any Revolving Secured Party
may intervene and interpose as a defense or dilatory plea, in its name or in the
name of one or more of the Grantors, the making of this Agreement.

(c) If any Revolving Secured Party (or any agent or other representative
thereof) commences or participates in any action or proceeding with respect to
the Term Collateral in violation of this Agreement, any Term Secured Party may
intervene and interpose as a defense or dilatory plea, in its name or in the
name of one or more of the Grantors, the making of this Agreement.

(d) If any Secured Party (or any agent or other representative thereof) other
than a Bonding LC Secured Party commences or participates in any action or
proceeding with respect to the Bonding LC Collateral in violation of this
Agreement, any Bonding LC Secured Party may intervene and interpose as a defense
or dilatory plea, in its name or in the name of one or more of the Grantors, the
making of this Agreement.

(e) If any Secured Party (or any agent or other representative thereof) other
than a Term LC Secured Party commences or participates in any action or
proceeding with respect to the Term LC Collateral in violation of this
Agreement, any Term LC Secured Party may intervene and interpose as a defense or
dilatory plea, in its name or in the name of one or more of the Grantors, the
making of this Agreement.

(f) Should any Second Out Secured Party (or any agent or other representative
thereof) in any way take, attempt to or threaten to take any action with respect
to the Collateral (including any attempt to enforce any remedy on the
Collateral) in violation of this Agreement, or fail to take any action required
by this Agreement, any Revolving Secured Party, with respect to Revolving
Collateral, Term Secured Party, with respect to Term Collateral, Term LC Secured
Party, with respect to the Term LC Collateral or Bonding LC Secured Party, with
respect to the Bonding LC Collateral (in its or their own name or in the name of
one or more of the Grantors) may obtain relief against such Second Out Secured
Party or agent or other representative thereof, by injunction, specific
performance and/or other appropriate equitable relief.

 

42



--------------------------------------------------------------------------------

(g) Should any Term Secured Party (or any agent or other representative thereof)
in any way take, attempt to or threaten to take any action with respect to the
Revolving Collateral (including any attempt to enforce any remedy on the
Revolving Collateral) in violation of this Agreement, or fail to take any action
required by this Agreement, any Revolving Secured Party (in its or their own
name or in the name of one or more of the Grantors) may obtain relief against
such Term Secured Party or agent or other representative thereof, by injunction,
specific performance and/or other appropriate equitable relief.

(h) Should any Revolving Secured Party (or any agent or other representative
thereof) in any way take, attempt to or threaten to take any action with respect
to the Term Collateral (including any attempt to enforce any remedy on the Term
Collateral) in violation of this Agreement, or fail to take any action required
by this Agreement, any Term Secured Party (in its or their own name or in the
name of one or more of the Grantors) may obtain relief against such Revolving
Secured Party or agent or other representative thereof, by injunction, specific
performance and/or other appropriate equitable relief.

Section 10.09. Application of Proceeds of Collateral. All proceeds received by
the Agents in respect of any exercise of Default Remedies with respect to all or
any part of the Collateral shall promptly be applied to the Obligations in
accordance with the following order of priority:

(a) With respect to all proceeds of the Revolving Collateral:

(A) Solely with respect to any Bonding LC Collateral or the proceeds thereof:

(1) first: if the Bonding LC Termination Date has not occurred, to the Bonding
LC Agent, to be applied to the expenses of such sale or other realization of
Bonding LC Collateral, including reasonable compensation to agents of and
counsel for the Bonding LC Agent, and all expenses, liabilities and advances
incurred or made by the Bonding LC Agent in connection therewith;

(2) second: if the Bonding LC Termination Date has not occurred, to the Bonding
LC Agent to be applied to the repayment of or held as cash collateral for
Bonding LC Obligations whether or not then due and payable (including without
limitation amounts required to Cash Collateralize undrawn (or to pay any
unreimbursed drawings under) Letters of Credit constituting Bonding LC
Obligations under the First Out Credit Agreement and other contingent
obligations then outstanding that are Bonding LC Obligations, if any, in
accordance with the terms of the First Out Credit Agreement) until the Bonding
LC Termination Date;

(3) thereafter: in accordance with and in the order provided by clauses
(B) through (L) below;

otherwise, with respect to all proceeds of Revolving Collateral that is not
Bonding LC Collateral:

(B) first: if the Revolving Termination Date has not occurred (and the Future
ABL Facility has become effective), to the Revolving Agent, to be applied to the
expenses of such sale or other realization of Revolving Collateral, including
reasonable compensation to agents of and counsel for the Revolving Agent, and
all expenses, liabilities and advances incurred or made by the Revolving Agent
in connection therewith;

 

43



--------------------------------------------------------------------------------

(C) second: if the Revolving Termination Date has not occurred (and the Future
ABL Facility has become effective), to the Revolving Agent to be applied to the
repayment of Revolving Obligations then outstanding whether or not then due and
payable (including without limitation amounts required to Cash Collateralize
undrawn R/C Letters of Credit (as defined in the First Out Credit Agreement)
constituting Revolving Obligations under the First Out Credit Agreement and
other contingent obligations then outstanding that are Revolving Obligations, if
any, in accordance with the terms of the First Out Credit Agreement) until the
Revolving Obligations are Paid in Full;

(D) third: if the Term Termination Date has not occurred, to the Term Agent, to
be applied to the expenses of such sale or other realization of Revolving
Collateral, including reasonable compensation to agents of and counsel for the
Term Agent, and all expenses, liabilities and advances incurred or made by the
Term Agent in connection therewith;

(E) fourth: if the Term Termination Date has not occurred, to the Term Agent to
be applied to the repayment of the Term Obligations then outstanding whether or
not then due and payable (including without limitation amounts required to Cash
Collateralize contingent obligations then outstanding that are Term Obligations,
in accordance with the terms of the First Out Credit Agreement) until the Term
Obligations are Paid in Full;

(F) fifth: if the Bonding LC Termination Date has not occurred, to the Bonding
LC Agent, to be applied to the expenses of such sale or other realization of
Revolving Collateral, including reasonable compensation to agents of and counsel
for the Bonding LC Agent, and all expenses, liabilities and advances incurred or
made by the Bonding LC Agent in connection therewith;

(G) sixth: if the Bonding LC Termination Date has not occurred, to the Bonding
LC Agent to be applied to the repayment of Bonding LC Obligations then
outstanding whether or not then due and payable (including without limitation
amounts required to Cash Collateralize undrawn Letters of Credit constituting
Bonding LC Obligations under the First Out Credit Agreement and other contingent
obligations then outstanding that are Bonding LC Obligations, if any, in
accordance with the terms of the First Out Credit Agreement) until the Bonding
LC Obligations are Paid in Full;

(H) seventh: if the Term LC Termination Date has not occurred, to the Term LC
Agent, to be applied to the expenses of such sale or other realization of
Revolving Collateral, including reasonable compensation to agents of and counsel
for the Term LC Agent, and all expenses, liabilities and advances incurred or
made by the Term LC Agent in connection therewith;

(I) eighth: if the Term LC Termination Date has not occurred, to the Term LC
Agent to be applied to the repayment of Term LC Obligations then outstanding
whether or not then due and payable (including without limitation amounts
required to Cash Collateralize undrawn Letters of Credit constituting Term LC
Obligations under the First Out Credit Agreement and other contingent
obligations then outstanding that are Term LC Obligations, if any, in accordance
with the terms of the First Out Credit Agreement) until the Term LC Obligations
are Paid in Full

 

44



--------------------------------------------------------------------------------

(J) ninth: if the Second Out Termination Date has not occurred (and the Second
Out Credit Agreement has become effective), to the Second Out Agent, to be
applied to the expenses of such sale or other realization of Revolving
Collateral, including reasonable compensation to agents of and counsel for the
Second Out Agent, and all expenses, liabilities and advances incurred or made by
the Second Out Agent in connection therewith;

(K) tenth: if the Second Out Termination Date has not occurred (and the Second
Out Credit Agreement has become effective), to the Second Out Agent to be
applied to the repayment of Second Out Obligations then outstanding whether or
not then due and payable (including without limitation amounts required to Cash
Collateralize undrawn Letters of Credit under the Second Out Credit Agreement
and other contingent obligations then outstanding that are Second Out
Obligations, if any, in accordance with the terms of the Second Out Credit
Agreement) until the Second Out Obligations are Paid in Full; and

(L) eleventh: any surplus then remaining shall be paid to the applicable Grantor
or its successors or assigns or to whomsoever may be lawfully entitled to
receive the same.

(b) with respect to all proceeds of the Term Collateral:

(A) Solely with respect to any Term LC Collateral or the proceeds thereof:

(1) first: if the Term LC Termination Date has not occurred, to the Term LC
Agent, to be applied to the expenses of such sale or other realization of Term
LC Collateral, including reasonable compensation to agents of and counsel for
the Term LC Agent, and all expenses, liabilities and advances incurred or made
by the Term LC Agent in connection therewith;

(2) second: if the Term LC Termination Date has not occurred, to the Term LC
Agent to be applied to the repayment of or held as cash collateral for Term LC
Obligations whether or not then due and payable (including without limitation
amounts required to Cash Collateralize undrawn (or to pay any unreimbursed
drawings under) Letters of Credit constituting Term LC Obligations under the
First Out Credit Agreement and other contingent obligations then outstanding
that are Term LC Obligations, if any, in accordance with the terms of the First
Out Credit Agreement) until the Term LC Termination Date;

(3) thereafter: in accordance with and in the order provided by clauses
(B) through (L) below;

otherwise, with respect to all proceeds of Term Collateral that is not Term LC
Collateral:

(B) first: if the Term Termination Date has not occurred, to the Term Agent, to
be applied to the expenses of such sale or other realization of Term Collateral,
including reasonable compensation to agents of and counsel for the Term Agent,
and all expenses, liabilities and advances incurred or made by the Term Agent in
connection therewith;

 

45



--------------------------------------------------------------------------------

(C) second: if the Term Termination Date has not occurred, to the Term Agent to
be applied to the repayment of Term Obligations then outstanding whether or not
then due and payable (including without limitation amounts required to Cash
Collateralize contingent obligations then outstanding that are Term Obligations,
if any, in accordance with the terms of the First Out Credit Agreement) until
the Term Obligations are Paid in Full;

(D) third: if the Revolving Termination Date has not occurred (and the Future
ABL Facility has become effective), to the Revolving Agent, to be applied to the
expenses of such sale or other realization of Term Collateral, including
reasonable compensation to agents of and counsel for the Revolving Agent, and
all expenses, liabilities and advances incurred or made by the Revolving Agent
in connection therewith

(E) fourth: if the Revolving Termination Date has not occurred (and the Future
ABL Facility has become effective), to the Revolving Agent to be applied to the
repayment of Revolving Obligations then outstanding whether or not then due and
payable (including without limitation amounts required to Cash Collateralize
undrawn R/C Letters of Credit (as defined in the First Out Credit Agreement)
constituting Revolving Obligations under the First Out Credit Agreement and
other contingent obligations then outstanding that are Revolving Obligations, if
any, in accordance with the terms of the First Out Credit Agreement) until the
Revolving Obligations are Paid in Full;

(F) fifth: if the Term LC Termination Date has not occurred, to the Term LC
Agent, to be applied to the expenses of such sale or other realization of Term
Collateral, including reasonable compensation to agents of and counsel for the
Term LC Agent, and all expenses, liabilities and advances incurred or made by
the Term LC Agent in connection therewith;

(G) sixth: if the Term LC Termination Date has not occurred, to the Term LC
Agent to be applied to the repayment of Term LC Obligations then outstanding
whether or not then due and payable (including without limitation amounts
required to Cash Collateralize undrawn Letters of Credit constituting Term LC
Obligations under the First Out Credit Agreement and other contingent
obligations then outstanding that are Term LC Obligations, if any, in accordance
with the terms of the First Out Credit Agreement) until the Term LC Obligations
are Paid in Full

(H) seventh: if the Bonding LC Termination Date has not occurred, to the Bonding
LC Agent, to be applied to the expenses of such sale or other realization of
Term Collateral, including reasonable compensation to agents of and counsel for
the Bonding LC Agent, and all expenses, liabilities and advances incurred or
made by the Bonding LC Agent in connection therewith;

(I) eighth: if the Bonding LC Termination Date has not occurred, to the Bonding
LC Agent to be applied to the repayment of Bonding LC Obligations then
outstanding whether or not then due and payable (including without limitation
amounts required to Cash Collateralize undrawn Letters of Credit constituting
Bonding LC Obligations under the First Out Credit Agreement and other contingent
obligations then outstanding that are Bonding LC Obligations, if any, in
accordance with the terms of the First Out Credit Agreement) until the Bonding
LC Obligations are Paid in Full;

 

46



--------------------------------------------------------------------------------

(J) ninth: if the Second Out Termination Date has not occurred (and the Second
Out Credit Agreement has become effective), to the Second Out Agent, to be
applied to the expenses of such sale or other realization of Term Collateral,
including reasonable compensation to agents of and counsel for the Second Out
Agent, and all expenses, liabilities and advances incurred or made by the Second
Out Agent in connection therewith;

(K) tenth: if the Second Out Termination Date has not occurred (and the Second
Out Credit Agreement has become effective), to the Second Out Agent to be
applied to the repayment of Second Out Obligations then outstanding whether or
not then due and payable (including without limitation amounts required to Cash
Collateralize undrawn Letters of Credit under the Second Out Credit Agreement
and other contingent obligations then outstanding that are Second Out
Obligations, if any, in accordance with the terms of the Second Out Credit
Agreement) until the Second Out Obligations are Paid in Full; and

(L) eleventh: any surplus then remaining shall be paid to the applicable Grantor
or its successors or assigns or to whomsoever may be lawfully entitled to
receive the same.

Section 10.10. Payments. Prior to the Term Termination Date, Revolving
Termination Date, Term LC Termination Date and Bonding LC Termination Date,
except for Permitted Second Out Obligation Payments, no payment or distribution
of any kind shall be made by or on behalf of any Grantor in respect of the
Second Out Obligations and no Second Out Secured Party shall receive any such
payment or distribution. Any payments or distributions of any kind received by
any Second Out Secured Party in violation of the preceding sentence shall be
segregated and held in trust and promptly paid over, in the same form as
received, with any necessary endorsements, to the applicable First Out Agent,
for the benefit of the Secured Parties and to be applied in accordance with
Section 10.09 (unless otherwise required by applicable law or court order).

Section 10.11. Effect of Refinancing. If the Payment in Full of the Term
Obligations or Revolving Obligations is being effected through a Refinancing;
provided that (i) the applicable First Out Agent gives a notice of such
Refinancing to the other First Out Agent and the Second Out Agent at least 5
Business Days prior to such Refinancing and (ii) the incurrence of such
Refinancing is permitted under the terms of the First Out Credit Agreement, then
(A) such Payment in Full of Term Obligations or Revolving Obligations, as
applicable, shall be deemed not to have occurred for all purposes of this
Agreement, (B) the indebtedness under such Refinancing and all other obligations
under the credit documents evidencing such indebtedness (the “New Term
Obligations” or “New Revolving Obligations”, as applicable) shall be treated as
Term Obligations or Revolving Obligations, as applicable, for all purposes of
this Agreement, (C) the documents governing such New Term Obligations (the “New
Term Loan Documents”) and/or the documents governing such New Revolving
Obligations (the “New Revolving Loan Documents”) shall be treated as First Out
Loan Documents, under this Agreement and (D) the agent under the New First Term
Documents (the “New Term Agent”) or the New Revolving Loan Documents (the “New
Revolving Agent”) shall be deemed to be the Term Agent or Revolving Agent, as
applicable, for all purposes of this Agreement. Upon receipt of a notice of
Refinancing under the preceding sentence, which notice shall include the
identity of the New Term Agent or New Revolving Agent, the Second Out Agent
shall promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the New Term Agent and New Revolving Agent may
reasonably request in order to provide to the New First Out Agent the rights and
powers set forth herein. Additionally, if the Revolving Obligations and Term
Obligations are not so refinanced at the same time, and the initial First Out
Loan Documents accordingly remain outstanding, the New Term Agent and New

 

47



--------------------------------------------------------------------------------

Revolving Agent, as applicable, shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as the old
Term Agent or old Revolving Agent, as applicable, may reasonably request in
order to provide or maintain substantially the powers, restrictions and Lien
priorities set forth herein. Notwithstanding the foregoing, this Section 10.11
shall not apply if all then-existing Obligations of all Secured Parties are
substantially simultaneously Refinanced or Paid in Full, in which case the
parties to such refinancings shall enter into new intercreditor arrangements, if
any, acceptable to them at such time.

ARTICLE 11

AMENDMENTS TO AGREEMENT

Section 11.01. Amendments of Pledge, Security and Intercreditor Agreement. This
Agreement may be amended, supplemented, amended and restated, otherwise
modified, waived, discharged or terminated only with the written consent of
(A) the Term LC Agent, the Bonding LC Agent and each First Out Agent party
hereto at such time (for the avoidance of doubt, with the Term Agent and
Revolving Agent acting with such consents as are required by Section 11.08 of
the First Out Credit Agreement, the Bonding LC Agent acting as directed by the
Bonding LC Issuer and the Term LC Agent acting as directed by the Term LC
Issuer) and (B) each Grantor party hereto; provided, any amendment, supplement,
amendment and restatement, modification, waiver, discharge or termination that,
in the good faith determination of the Agents in their sole discretion,
(x) solely relates to intercreditor issues or the Secured Parties’ rights,
priorities and remedies with respect to the Collateral in relation to such
rights, priorities and remedies of other Secured Parties (including, for the
avoidance of doubt, any direct or indirect modification of Section 3.03 or
Article 10) and (y) does not adversely affect any of the Grantors shall not
require the consent of any of the Grantors (it being understood and agreed that
the Agents shall provide the Borrower with three (3) Business Days’ notice prior
to effecting any modification pursuant to this proviso and shall consult in good
faith with the Borrower to the extent the Borrower objects to the
classifications made by the Agents in respect of the foregoing clauses (x) or
(y)); provided, further, notwithstanding the foregoing, the consent of the
Second Out Agent shall also be required for any amendment, supplement, amendment
and restatement, modification, waiver, discharge or termination that adversely
affects the rights of the Second Out Agent or the other Second Out Secured
Parties hereunder in a manner that is disproportionate to its effect on the
First Out Agents and the First Out Secured Parties hereunder.

ARTICLE 12

AGENCY

Section 12.01. Agents. The Term Agent has been appointed to act as collateral
agent hereunder by the Term Secured Parties, the Revolving Agent has been
appointed to act as collateral agent hereunder by the Revolving Lenders and, by
their acceptance of the benefits hereof, the other Revolving Secured Parties,
the Second Out Agent has been appointed to act as collateral agent hereunder by
the Second Out Secured Parties the Term LC Agent has been appointed to act as
collateral agent hereunder by the Term LC Secured Parties and the Bonding LC
Agent has been appointed to act as collateral agent hereunder by the Bonding LC
Secured Parties. Each Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement, the First Out Credit Agreement, the Second Out
Credit Agreement and the Orders; provided, the Revolving Agent shall, after
payment in full of all Revolving Obligations (other than Other Secured
Obligations as defined in the First Out Credit Agreement) under the First Out
Credit Agreement and the other First Out Loan Documents, exercise, or refrain
from exercising, any remedies provided for herein in accordance with the
instructions of the holders (the “Majority Holders”) of a majority of the
aggregate “settlement amount” as defined in the First Out

 

48



--------------------------------------------------------------------------------

Secured Hedge Agreements (or, with respect to any First Out Secured Hedge
Agreement that has been terminated in accordance with its terms, the amount then
due and payable (exclusive of expenses and similar payments but including any
early termination payments then due) under such First Out Secured Hedge
Agreement) under all First Out Secured Hedge Agreements, but in each case to the
extent such settlement amounts constitute Other Secured Obligations. For
purposes of the foregoing sentence, the settlement amount for any hedge that has
not been terminated shall be the settlement amount as of the last Business Day
of the month preceding any date of determination and shall be calculated by the
appropriate swap counterparties and reported to the Revolving Agents upon
request; provided any First Out Secured Hedge Agreement with a settlement amount
that is a negative number shall be disregarded for purposes of determining the
Majority Holders.

In furtherance of the foregoing provisions of this Section, each Secured Party
(other than the Agents), by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by an Agent for the benefit of
the applicable Secured Parties in accordance with the terms of this Section and
this Agreement. The provisions of the First Out Credit Agreement and Second Out
Credit Agreement (in the case of the Second Out Credit Agreement, as in effect
on the date of the effectiveness thereof) relating to the Agents including,
without limitation, the provisions relating to resignation or removal of any
Agent and the powers and duties and immunities of each Agent are incorporated
herein by this reference and shall survive any termination of any Credit
Agreement.

ARTICLE 13

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

This Agreement shall create continuing security interests in the Collateral and
shall remain in full force and effect until the Payment in Full of all
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of each Agent hereunder, to the
benefit of such Agent and its successors, transferees and assigns or otherwise
as set forth in any order of the Bankruptcy Court. Without limiting the
generality of the foregoing, but subject to the terms of the First Out Credit
Agreement and the Second Out Credit Agreement, any Lender may assign or
otherwise transfer any Loans or Commitments (as defined in either Credit
Agreement) held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise. Upon the Payment in Full of all Obligations, the security
interests granted hereby shall automatically terminate hereunder and of record
and all rights to the Collateral shall revert to Grantors. Upon any such
termination the Agents shall, at Grantors’ expense, execute and deliver to
Grantors or otherwise authorize the filing of such documents as Grantors shall
reasonably request, including financing statement amendments to evidence such
termination. Upon any disposition of property permitted by the First Out Credit
Agreement and the Second Out Credit Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. The
Agents shall, at Grantor’s expense, execute and deliver or otherwise authorize
the filing of such documents as Grantors shall reasonably request, in form and
substance reasonably satisfactory to the applicable Agent, including mortgage
releases and financing statement amendments to evidence such release.

ARTICLE 14

STANDARD OF CARE; AGENTS MAY PERFORM

The powers conferred on each Agent hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually

 

49



--------------------------------------------------------------------------------

received by it hereunder, each Agent shall have no duty as to any Collateral or
as to the taking of any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Collateral. Each Agent shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which such Agent accords its own property. None of the Agents nor any of
their directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform any agreement contained herein, the applicable First Out Agent
may itself perform, or cause performance of, such agreement, and the expenses of
such First Out Agent incurred in connection therewith shall be payable by each
Grantor under Section 9.05 or 11.05 of the First Out Credit Agreement.

ARTICLE 15

MISCELLANEOUS

Section 15.01. Joinder of Revolving Agent and Second Out Agent. Upon the
effectiveness of the Second Out Credit Agreement or the Future ABL Facility
after the date hereof (in each case, to the extent that the incurrence thereof
is permitted under the First Out Credit Agreement and, if applicable, the Second
Out Credit Agreement), a person acting as an administrative agent and collateral
agent under any such new facility (and performing the roles customarily
associated with such titles) shall become party to this Agreement as the
Revolving Agent or Second Out Agent, as the case may be, by executing and
delivering a customary joinder agreement (in form and substance reasonably
acceptable to the First Out Agents). Thereafter, such joined administrative
agent and collateral agent shall be the Revolving Agent or Second Out Agent, as
the case may be, for all purposes hereunder as if an original signatory hereto
in such capacity.

Section 15.02. Subordination Agreement. The parties hereto acknowledge that this
Agreement is a subordination agreement under Section 510 of the Bankruptcy Code.

Section 15.03. Reinstatement. Each Agent agrees that if (a) any payment made by
any Person and applied to the Obligations held by such Agent or any other Agent
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
(b) the proceeds of Collateral applied to the Obligations held by such Agent or
any other Agent are required to be returned to any Grantor or its estate,
trustee or receiver under any requirement of law, then, provisions providing for
applications of proceeds of Collateral, priorities of liens and rights to
payment hereunder shall be and remain in full force and effect, as fully as if
such payment had never been made.

Section 15.04. Notices; No Waiver; Rights Cumulative; Etc. Any notice required
or permitted to be given under this Agreement shall be given in accordance with
Section 11.01 of each of the First Out Credit Agreement and Second Out Credit
Agreement. No failure or delay on the part of the Agents in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

50



--------------------------------------------------------------------------------

Section 15.05. Successors and Assigns; Entire Agreement, Etc. This Agreement
shall be binding upon and inure to the benefit of the Agents and Grantors and
their respective successors and assigns. No Grantor shall, without the prior
written consent of the Agents given in accordance with the First Out Credit
Agreement and the Second Out Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement, the Orders and the other Loan Documents
embody the entire agreement and understanding between Grantors and the Agents
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior or contemporaneous oral
agreements of the parties. In the event of any inconsistency or conflict between
the provisions of this Agreement and the Interim Order (and, when applicable,
the Final Order), the provisions of the Interim Order or Final Order, as
applicable, shall govern. There are no unwritten oral agreements between the
parties.

Section 15.06. Consensual Plan Treatment in Respect of the Second Out
Obligations. On the maturity date of the Second Out Credit Agreement, all
outstanding Second Out Obligations shall be repaid in cash (or, in the case of
issued and outstanding letters of credit thereunder, cash collateralized or
backstopped with one or more “back to back” letters of credit reasonably
satisfactory to the Second Out Agent, in either case, in an amount of at least
105% of the face amount thereof)); provided, that the Second Out Lenders may
consent to a different treatment under a plan of reorganization under chapter 11
of the Bankruptcy Code, and such consent shall be deemed to have been given upon
the affirmative vote of the Second Out Lenders under the standards set forth in
Section 1126(c) of the Bankruptcy Code.

Section 15.07. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

Section 15.08. GOVERNING LAW. THIS AGREEMENT AND THE OTHER FIRST OUT LOAN
DOCUMENTS AND SECOND OUT LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OF THE SECURITY INTEREST) CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE
BANKRUPTCY CODE.

Section 15.09. JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL. THE
PROVISIONS OF THE FIRST OUT CREDIT AGREEMENT UNDER THE HEADINGS “JURISDICTION;
CONSENT TO SERVICE OF PROCESS” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED
HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF
THE FIRST OUT CREDIT AGREEMENT.

[Signature pages follow]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and each Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

ALPHA NATURAL RESOURCES, INC.,
as Grantor

  By:  

/s/ Phillip J. Cavatoni

  Name:   Phillip J. Cavatoni   Title:   Executive Vice President & Chief
Financial and Strategy Officer

 

Grantors:

ALPHA AMERICAN COAL COMPANY, LLC

THUNDER MINING COMPANY II, INC.

ALEX ENERGY, INC.

ALPHA AMERICAN COAL HOLDING, LLC

ALPHA APPALACHIA HOLDINGS, INC.

ALPHA APPALACHIA SERVICES, INC.

ALPHA COAL RESOURCES COMPANY, LLC

ALPHA COAL SALES CO., LLC

ALPHA COAL WEST, INC.

ALPHA EUROPEAN SALES, INC.

ALPHA INDIA, LLC

ALPHA LAND AND RESERVES, LLC

ALPHA MIDWEST HOLDING COMPANY

ALPHA NATURAL RESOURCES, LLC

ALPHA NATURAL RESOURCES INTERNATIONAL, LLC

ALPHA NATURAL RESOURCES SERVICES, LLC

ALPHA PA COAL TERMINAL, LLC

ALPHA SHIPPING AND CHARTERING, LLC

ALPHA SUB EIGHT, LLC

ALPHA SUB ELEVEN, INC.

ALPHA SUB NINE, LLC

ALPHA SUB ONE, LLC

ALPHA SUB TEN, INC.

ALPHA SUB TWO, LLC

ALPHA TERMINAL COMPANY, LLC

ALPHA WYOMING LAND COMPANY, LLC

AMFIRE, LLC

AMFIRE HOLDINGS, LLC

AMFIRE MINING COMPANY, LLC

APPALACHIA COAL SALES COMPANY, INC.

APPALACHIA HOLDING COMPANY

ARACOMA COAL COMPANY, INC.

AXIOM EXCAVATING AND GRADING SERVICES, LLC

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

BANDMILL COAL CORPORATION

BANDYTOWN COAL COMPANY

BARBARA HOLDINGS INC.

BARNABUS LAND COMPANY

BELFRY COAL CORPORATION

BIG BEAR MINING COMPANY

BLACK CASTLE MINING COMPANY, INC.

BLACK KING MINE DEVELOPMENT CO.

BLACK MOUNTAIN CUMBERLAND RESOURCES, INC.

BOONE EAST DEVELOPMENT CO.

BROOKS RUN MINING COMPANY, LLC

COAL GAS RECOVERY II, LLC

PENNSYLVANIA LAND RESOURCES, LLC

BROOKS RUN SOUTH MINING, LLC

BUCHANAN ENERGY COMPANY, LLC

CASTLE GATE HOLDING COMPANY

CLEAR FORK COAL COMPANY

CRYSTAL FUELS COMPANY

CUMBERLAND COAL RESOURCES, LP (By: Pennsylvania Services Corporation, as general
partner)

DEHUE COAL COMPANY

DELBARTON MINING COMPANY

DELTA MINE HOLDING COMPANY

DFDSTE CORP.

DICKENSON-RUSSELL COAL COMPANY, LLC

DICKENSON-RUSSELL LAND AND RESERVES, LLC

DRIH CORPORATION

DUCHESS COAL COMPANY

EAGLE ENERGY, INC.

ELK RUN COAL COMPANY, INC.

EMERALD COAL RESOURCES, LP (By: Pennsylvania Services Corporation, as general
partner)

ENTERPRISE MINING COMPANY, LLC

ESPERANZA COAL CO., LLC

FOUNDATION MINING, LLC

FOUNDATION PA COAL COMPANY, LLC

FOUNDATION ROYALTY COMPANY

FREEPORT MINING, LLC

FREEPORT RESOURCES COMPANY, LLC

GOALS COAL COMPANY

GREEN VALLEY COAL COMPANY

GREYEAGLE COAL COMPANY

HARLAN RECLAMATION SERVICES LLC

HERNDON PROCESSING COMPANY, LLC

HIGHLAND MINING COMPANY

HOPKINS CREEK COAL COMPANY

INDEPENDENCE COAL COMPANY, INC.

JACKS BRANCH COAL COMPANY

JAY CREEK HOLDING, LLC

KANAWHA ENERGY COMPANY

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

KEPLER PROCESSING COMPANY, LLC

KINGSTON MINING, INC.

KINGWOOD MINING COMPANY, LLC

KNOX CREEK COAL CORPORATION

LAUREN LAND COMPANY

LAXARE, INC.

LITWAR PROCESSING COMPANY, LLC

LOGAN COUNTY MINE SERVICES, INC.

LONG FORK COAL COMPANY

LYNN BRANCH COAL COMPANY, INC.

MAPLE MEADOW MINING COMPANY

MARFORK COAL COMPANY, INC.

MARTIN COUNTY COAL CORPORATION

MAXXIM REBUILD CO., LLC

MAXXIM SHARED SERVICES, LLC

MAXXUM CARBON RESOURCES, LLC

MCDOWELL-WYOMING COAL COMPANY, LLC

MILL BRANCH COAL CORPORATION

NEW RIDGE MINING COMPANY

NEW RIVER ENERGY CORPORATION

NEWEAGLE INDUSTRIES, INC.

NICEWONDER CONTRACTING, INC.

NORTH FORK COAL CORPORATION

OMAR MINING COMPANY

PARAMONT COAL COMPANY VIRGINIA, LLC

PAYNTER BRANCH MINING, INC.

PEERLESS EAGLE COAL CO.

PENNSYLVANIA LAND HOLDINGS COMPANY, LLC

PENNSYLVANIA LAND RESOURCES HOLDING COMPANY, LLC

PENNSYLVANIA SERVICES CORPORATION

PERFORMANCE COAL COMPANY

PETER CAVE MINING COMPANY

PIGEON CREEK PROCESSING CORPORATION

PILGRIM MINING COMPANY, INC.

PIONEER FUEL CORPORATION

PLATEAU MINING CORPORATION

POWER MOUNTAIN COAL COMPANY

PREMIUM ENERGY, LLC

RAWL SALES & PROCESSING CO.

REPUBLIC ENERGY, INC.

RESOURCE DEVELOPMENT LLC

RESOURCE LAND COMPANY LLC

RIVER PROCESSING CORPORATION

RIVERSIDE ENERGY COMPANY, LLC

RIVERTON COAL PRODUCTION INC.

ROAD FORK DEVELOPMENT COMPANY, INC.

ROBINSON-PHILLIPS COAL COMPANY

ROCKSPRING DEVELOPMENT, INC.

ROSTRAVER ENERGY COMPANY

RUM CREEK COAL SALES, INC.

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

RUSSELL FORK COAL COMPANY

SHANNON-POCAHONTAS COAL CORPORATION

SHANNON-POCAHONTAS MINING COMPANY

SIDNEY COAL COMPANY, INC.

SPARTAN MINING COMPANY

STIRRAT COAL COMPANY

SYCAMORE FUELS, INC.

T. C. H. COAL CO.

TENNESSEE CONSOLIDATED COAL COMPANY

TRACE CREEK COAL COMPANY

TWIN STAR MINING, INC.

WABASH MINE HOLDING COMPANY

WARRICK HOLDING COMPANY

WEST KENTUCKY ENERGY COMPANY

WHITE BUCK COAL COMPANY

WILLIAMS MOUNTAIN COAL COMPANY

WYOMAC COAL COMPANY, INC., each as a Grantor

Executing this Agreement as an authorized officer of each of the foregoing
persons on behalf of and so as to bind the persons named above under the caption
“Grantors”

 

  By:  

/s/ Richard H. Verheij

  Name:   Richard H. Verheij   Title:   Secretary

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Citibank, N.A.,
as Term Agent

By:  

/s/ Allister Chan

Name:   Allister Chan Title:   Vice President

Citibank, N.A.,
as Term LC Agent

By:  

/s/ Allister Chan

Name:   Allister Chan Title:   Vice President

Citibank, N.A.,
as Bonding LC Agent

By:  

/s/ Allister Chan

Name:   Allister Chan Title:   Vice President

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Tax Identification Number of each Grantor:

 

Full Legal Name

 

Type of

Organization

 

Jurisdiction of

Organization

 

Chief Executive

Office/Sole Place of business

 

Tax ID Number

Alpha Natural Resources, Inc.   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Alpha American Coal Company, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Thunder Mining Company II, Inc.   Corporation   WV  

P.O. Box 457

Whitesville, WV 25209

  Alex Energy, Inc.   Corporation   WV  

2691 Little Birch Road

Sutton, WV 26601

  Alpha American Coal Holding, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Appalachia Holdings, Inc.   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Appalachia Services, Inc.   Corporation   WV  

One Alpha Place

Bristol, VA 24202

  Alpha Coal Resources Company, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Coal Sales Co., LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Coal West, Inc.   Corporation   DE  

2273 Bishop Road

Gillette, WY 82718

  Alpha European Sales, Inc.   Corporation   VA  

One Alpha Place

Bristol, VA 24202

  Alpha India, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Land and Reserves, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Midwest Holding Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

 



--------------------------------------------------------------------------------

Alpha Natural Resources, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Natural Resources International, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Natural Resources Services, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha PA Coal Terminal, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Shipping and Chartering, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Sub Eight, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Sub Eleven, Inc.   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Sub Nine, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Sub One, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Sub Ten, Inc.   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Sub Two, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Terminal Company, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Alpha Wyoming Land Company, LLC   LLC   DE  

2273 Bishop Road

Gillette, WY 82718

  AMFIRE, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  AMFIRE Holdings, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  AMFIRE Mining Company, LLC   LLC   DE  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Appalachia Coal Sales Company, Inc.   Corporation   VA  

One Alpha Place

Bristol, VA 24202

  Appalachia Holding Company   Corporation   VA  

One Alpha Place

Bristol, VA 24202

  Aracoma Coal Company, Inc.   Corporation   WV  

P.O. Box 1098

Holden, WV 25625

  Axiom Excavating and Grading Services, LLC   LLC   DE  

5703 Crutchfield Drive

Norton, VA 24273

  Bandmill Coal Corporation   Corporation   WV  

1924 Rum Creek Road

Yolyn, WV 25654

  Bandytown Coal Company   Corporation   WV  

Route 3

Burnside Branch Road

Peytona, WV 25154

 



--------------------------------------------------------------------------------

Barbara Holdings Inc.   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Barnabus Land Company   Corporation   WV  

300 Running Right Way

P.O. Box 261

Julian, WV 25529

  Belfry Coal Corporation   Corporation   WV  

300 Running Right Way

P.O. Box 261

Julian, WV 25529

  Big Bear Mining Company   Corporation   WV  

208 Business Street

Beckley, WV 25801

  Black Castle Mining Company, Inc.   Corporation   WV  

P.O. Box 210

Twilight, WV 25204

  Black King Mine Development Co.   Corporation   WV  

One Alpha Place

Bristol, VA 24202

  Black Mountain Cumberland Resources, Inc.   Corporation   VA  

One Alpha Place

Bristol, VA 24202

  Boone East Development Co.   Corporation   WV  

One Alpha Place

Bristol, VA 24202

  Brooks Run Mining Company, LLC   LLC   DE  

2691 Little Birch Road

Sutton, WV 26601

  Coal Gas Recovery II, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Pennsylvania Land Resources, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Brooks Run South Mining, LLC   LLC   DE  

208 Business Street

Beckley, WV 25801

  Buchanan Energy Company, LLC   LLC   VA  

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

  Castle Gate Holding Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Clear Fork Coal Company   Corporation   WV  

Route 3/1

370 Packsville Road

Whitesville, WV 25209

  Crystal Fuels Company   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Cumberland Coal Resources, LP   LP   DE  

One Alpha Place

Bristol, VA 24202

  Dehue Coal Company   Corporation   WV  

300 Running Right Way

P.O. Box 261

Julian, WV 25529

  Delbarton Mining Company   Corporation   WV  

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

  Delta Mine Holding Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

 



--------------------------------------------------------------------------------

DFDSTE Corp.   Corporation   DE  

208 Business Street

Beckley, WV 25801

  Dickenson-Russell Coal Company, LLC   LLC   DE  

2079 Herndon Road

McClure, VA 24269

  Dickenson-Russell Land and Reserves, LLC   LLC   DE  

2079 Herndon Road

McClure, VA 24269

  DRIH Corporation   Corporation   DE  

15400 Bent Mountain Road

Sidney, KY 41564

  Duchess Coal Company   Corporation   WV  

300 Running Right Way

P.O. Box 261

Julian, WV 25529

  Eagle Energy, Inc.   Corporation   WV  

Route 3

Burnside Branch Road

Peytona, WV 25154

  Elk Run Coal Company, Inc.   Corporation   WV  

Route 3/1

Pettus, WV 25209

  Emerald Coal Resources, LP   LP   DE  

One Alpha Place

Bristol, VA 24202

  Enterprise Mining Company, LLC   LLC   DE  

5703 Crutchfield Drive

Norton, VA 24273

  Esperanza Coal Co., LLC   LLC   DE  

P.O. Box 655

Norton, VA 24273

  Foundation Mining, LLC   LLC   DE  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Foundation PA Coal Company, LLC   LLC   DE  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Foundation Royalty Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Freeport Mining, LLC   LLC   DE  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Freeport Resources Company, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Goals Coal Company   Corporation   WV  

8641 Coal River Road

Naoma, WV 25140

  Green Valley Coal Company   Corporation   WV  

2691 Little Birch Road

Sutton, WV 26601

  Greyeagle Coal Company   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  Harlan Reclamation Services LLC   LLC   VA  

5703 Crutchfield Drive

Norton, VA 24273

  Herndon Processing Company, LLC   LLC   WV  

Route 10

Herndon, WV 24726

  Highland Mining Company   Corporation   WV  

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

 



--------------------------------------------------------------------------------

Hopkins Creek Coal Company   Corporation   KY  

15400 Bent Mountain Road

Sidney, KY 41564

  Independence Coal Company, Inc.   Corporation   WV  

P.O. Box 210

Twilight, WV 25204

  Jacks Branch Coal Company   Corporation   WV  

P.O. Box 210

Twilight, WV 25204

  Jay Creek Holding, LLC   LLC   DE  

2273 Bishop Road

Gillette, WY 82718

  Kanawha Energy Company   Corporation   WV  

300 Running Right Way

Julian, WV 25529

  Kepler Processing Company, LLC   LLC   WV  

Route 97-W

Pineville, WV 24874

  Kingston Mining, Inc.   Corporation   WV  

600 Resource Drive

Scarbro, WV 25917

  Kingwood Mining Company, LLC   LLC   DE  

208 Business Street

Beckley, WV 25801

  Knox Creek Coal Corporation   Corporation   VA  

5703 Crutchfield Drive

Norton, VA 24273

  Lauren Land Company   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  Laxare, Inc.   Corporation   WV  

One Alpha Place

Bristol, VA 24202

  Litwar Processing Company, LLC   LLC   WV  

P.O. Box 727

HCR 60, War Branch Road

Iaeger, WV 24844

  Logan County Mine Services, Inc.   Corporation   WV  

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

  Long Fork Coal Company   Corporation   KY  

15400 Bent Mountain Road

Sidney, KY 41564

  Lynn Branch Coal Company, Inc.   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Maple Meadow Mining Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Marfork Coal Company, Inc.   Corporation   WV  

Route 3/1

370 Packsville Road

Whitesville, WV 25209

  Martin County Coal Corporation   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  Maxxim Rebuild Co., LLC   LLC   DE  

300 Running Right Way

P.O. Box 261

Julian, WV 25529

  Maxxim Shared Services, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

 



--------------------------------------------------------------------------------

Maxxum Carbon Resources, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  McDowell-Wyoming Coal Company, LLC   LLC   DE  

Route 97-W

P.O. Box 1530

Pineville, WV 24874

  Mill Branch Coal Corporation   Corporation   VA  

5703 Crutchfield Drive

Norton, VA 24273

  New Ridge Mining Company   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  New River Energy Corporation   Corporation   WV  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Neweagle Industries, Inc.   Corporation   VA  

One Alpha Place

Bristol, VA 24202

  Nicewonder Contracting, Inc.   Corporation   WV  

208 Business Street

Beckley, WV 25801

  North Fork Coal Corporation   Corporation   VA  

5703 Crutchfield Drive

Norton, VA 24273

  Omar Mining Company   Corporation   WV  

782 Robinson Creek Road

Madison, WV 25130

  Paramont Coal Company Virginia, LLC   LLC   DE  

5703 Crutchfield Drive

Norton, VA 24273

  Paynter Branch Mining, Inc.   Corporation   WV  

One Alpha Place

Bristol, VA 24202

  Peerless Eagle Coal Co.   Corporation   WV  

300 Running Right Way

Julian, WV 25529

  Pennsylvania Land Holdings Company, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Pennsylvania Land Resources Holding Company, LLC   LLC   DE  

One Alpha Place

Bristol, VA 24202

  Pennsylvania Services Corporation   Corporation   DE  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Performance Coal Company   Corporation   WV  

P.O. Box 457

Whitesville, WV 25209

  Peter Cave Mining Company   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  Pigeon Creek Processing Corporation   Corporation   VA  

5703 Crutchfield Drive

Norton, VA 24273

  Pilgrim Mining Company, Inc.   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  Pioneer Fuel Corporation   Corporation   WV  

4101 Slate Drive

Scarbro, WV 25917

  Plateau Mining Corporation   Corporation   DE  

One Alpha Place

Bristol, VA 24202

 



--------------------------------------------------------------------------------

Power Mountain Coal Company   Corporation   WV  

#4 Jerry’s Fork Road

Drennen, WV 26667

  Premium Energy, LLC   LLC   DE  

119 North, South II Road

Holden, WV 25625

  Rawl Sales & Processing Co.   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Republic Energy, Inc.   Corporation   WV  

4101 Slate Drive

Scarbro, WV 25917

  Resource Development LLC   LLC   VA  

One Alpha Place

Bristol, VA 24202

  Resource Land Company LLC   LLC   VA  

5703 Crutchfield Drive

Norton, VA 24273

  River Processing Corporation   Corporation   DE  

158 Portal Road

P.O. Box 1020

Waynesburg, PA 15370

  Riverside Energy Company, LLC   LLC   WV  

208 Business Street

Beckley, WV 25801

  Riverton Coal Production Inc.   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Road Fork Development Company, Inc.   Corporation   KY  

15400 Bent Mountain Road

Sidney, KY 41564

  Robinson-Phillips Coal Company   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Rockspring Development, Inc.   Corporation   DE  

Right Fork Camp Creek

P.O. Box 390

East Lynn, WV 25512

  Rostraver Energy Company   Corporation   PA  

One Alpha Place

Bristol, VA 24202

  Rum Creek Coal Sales, Inc.   Corporation   WV  

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

  Russell Fork Coal Company   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Shannon-Pocahontas Coal Corporation   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Shannon-Pocahontas Mining Company   General Partnership   WV  

15400 Bent Mountain Road

Sidney, KY 41564

  Sidney Coal Company, Inc.   Corporation   KY  

15400 Bent Mountain Road

Sidney, KY 41564

  Spartan Mining Company   Corporation   WV  

208 Business Street

Beckley, WV 25801

  Stirrat Coal Company   Corporation   WV  

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

  Sycamore Fuels, Inc.   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

 



--------------------------------------------------------------------------------

T. C. H. Coal Co.   Corporation   KY  

15400 Bent Mountain Road

Sidney, KY 41564

  Tennessee Consolidated Coal Company   Corporation   TN  

One Alpha Place

Bristol, VA 24202

  Trace Creek Coal Company   Corporation   PA  

c/o Logan County Mine Services

119 North, South 2 Road

P.O. Box 1098

Holden, WV 25625

  Twin Star Mining, Inc.   Corporation   WV  

c/o Logan County Mine Services

119 North, South 2 Road, P. O. Box 1098

Holden, WV 25625

  Wabash Mine Holding Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  Warrick Holding Company   Corporation   DE  

One Alpha Place

Bristol, VA 24202

  West Kentucky Energy Company   Corporation   KY  

One Alpha Place

Bristol, VA 24202

  White Buck Coal Company   Corporation   WV  

2691 Little Birch Road

Sutton, WV 26601

  Williams Mountain Coal Company   Corporation   WV  

300 Running Right Way

P.O. Box 261

Julian, WV 25529

  Wyomac Coal Company, Inc.   Corporation   WV  

15400 Bent Mountain Road

Sidney, KY 41564

 

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

See Schedule 5.1(C) below1.

 

1  Trade names or assumed names that are no longer active include the date
withdrawn.



--------------------------------------------------------------------------------

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person),
Corporate Structure and any other names under which it has conducted business
since August 6, 2010:

 

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Alex Energy, Inc.  

Edwight Mining

Company

  t/a in WV    10-10-03  

Intrepid Mining

Company

  t/a in WV   

03-21-00;

withdrawn on

09-30-13

 

North Surface

Mine

  t/a in WV   

04-28-00;

withdrawn on

01-02-14

 

Superior Surface

Mine

  t/a in WV   

12-22-03;

withdrawn on

01-02-14

 

Hanna Land

Company, LLC

  Liquidation    11-30-13 Alpha American Coal Company, LLC  

Alpha Energy

Sales, LLC

  Merger    11-30-13

Alpha Appalachia

Holdings, Inc.

 

Massey Energy

Company

 

Name

Change

   06-01-11   Mountain Merger Sub, Inc.   Merger    06-01-11 Alpha Coal
Resources Company, LLC   Foundation Coal Resources Corporation   Conversion from
corporation to limited liability company; Name Change    1-1-11

Alpha Coal Sales

Co., LLC

  Metcoal Sales   t/a in WV    03-04-03   Alpha Coal Sales Company, LLC   t/a in
IL    10-2-12



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Alpha European

Sales, Inc.

  Massey European Sales, Inc.  

Name

Change

   06-02-11   Massey Technology Investments, Inc.  

Name

Change

   04-03-10

Alpha Gas and Oil

Company

  Massey Gas & Oil Company  

Name

Change

   06-01-11

Alpha Natural

Resources, LLC

  Alpha Natural Resources Virginia, LLC   t/a in VA    08-10-05   Alpha Sub
Five, LLC   Merger    9-15-13   Alpha Sub Four, LLC   Merger    9-15-13  

Alpha Sub

Three, LLC

  Merger    9-15-13 Alpha Natural Resources International, LLC   Alpha
Australia, LLC   Merger    7-15-15 Alpha Shipping and Chartering, LLC   Alpha
Natural Resources Capital, LLC   Name Change    08-23-10 Alpha Sub Eight, LLC  

Alpha Sub Seven, LLC

 

Alpha Sub Six, LLC

 

Merger

 

Merger

  

7-24-15

 

7-24-15

Alpha Sub Ten, LLC  

Alpha Sub Thirteen, LLC

 

Alpha Sub Twelve, LLC

 

Merger

 

Merger

  

7-24-15

 

7-24-15

AMFIRE Holdings, LLC   AMFIRE WV, L.P.   Merger    7-7-15 AMFIRE, LLC   Solomons
Mining Company   Merger    7-6-15



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

AMFIRE Mining Company, LLC   Coral Energy Services, LLC   Merger    7-2-15
Appalachia Coal Sales Company, Inc.   Massey Coal Sales Company, Inc.  

Name

Change

   06-02-11   Massey Industrial Sales Company   t/a in VA   

10-19-04;

withdrawn

04-12-13

  Massey Metallurgical Coal, Inc.   t/a in VA    09-16-91  

Massey Utility

Sales Company

  t/a in VA   

09-21-99;

withdrawn

04-12-13

 

SC Coal

Corporation

  Merger    10-31-13   Scarlet Development Company   Liquidation    10-31-14  
Central Penn Energy Company, Inc.   Merger    5-1-15   Alpha Gas & Oil Company
(formerly Massey Gas & Oil Company)   Merger    7-15-15

Appalachia

Holding Company

  A. T. Massey Coal Company, Inc.  

Name

Change

   06-02-11  

Hanna Land

Company

  Liquidation    11-30-13  

JST Land

Company

  Merger    11-30-13   Massey Coal Export Company   t/a in VA    03-20-91



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Axiom Excavating and Grading Services, LLC  

Palladian

Holdings, LLC

 

Name

Change

   11-15-10   Palladian Lime, LLC   Merger    10-31-13

Barbara Holdings

Inc.

 

Red Ash Sales

Company, Inc.

  Merger    10-31-13

Big Bear Mining

Company

 

Lynco Mining

Company

  t/a in WV   

03-26-90;

withdrawn on

12-03-13

Black Castle Mining Company, Inc.  

Support Mining

Company

 

Name

Change

   01-01-14   Inman Coal   t/a in WV    02-04-07 Black Mountain Cumberland
Resources, Inc.   Cumberland Resources Corporation  

Name

Change

   11-30-13   Powell River Resources Corporation   Merger    11-30-13

Boone East

Development Co.

  Boone West Development Co.   Merger    12-31-13   Central West Virginia Energy
Company   Merger    12-31-13  

Ceres Land

Company

  Merger    12-31-13  

Demeter Land

Company

  Merger    12-31-13  

Raven

Resources, Inc.

  Merger    12-31-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Brooks Run South

Mining, LLC

 

Cobra Natural

Resources, LLC

 

Name

Change

   01-01-14

Buchanan Energy

Company, LLC

  Callaway Land and Reserves, LLC   Merger    9-15-13  

Virginia Energy

Company, LLC

  Merger    10-31-13   Alpha Virginia Energy Company, LLC   t/a    10-20-05
Crystal Fuels Company   15400 Bent Mountain Road, Sidney, KY 41564   Change of
chief executive office / principal place of business    2015 DFDSTE Corp.   Dry
Systems Technologies, Inc.   Name Change    4-30-15

Duchess Coal

Company

 

Stone Mining

Company

  Merger    12-31-13 DRIH Corporation   15400 Bent Mountain Road, Sidney, KY
41564   Change of chief executive office / principal place of business    2015

Elk Run Coal

Company, Inc.

  Boone Energy Company   Merger    10-31-13   Black Castle Mining Company   t/a
in WV    05-25-01   Foglesong Energy Company   Merger    9-15-13   Homer III
Processing Company   t/a in WV   

12-18-01;

withdrawn on

09-30-13

 

Nicholas Energy

Company

  Merger    12-30-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

  Republic Energy   t/a in WV   

02-24-04;

withdrawn on

01-02-14

  Joboner Coal Company   Elk Run Coal Company, Inc.    7-15-15

Enterprise Mining

Company, LLC

  Enterprise Land and Reserves, LLC   Merger    10-31-13 Freeport Resources
Company, LLC   Freeport Resources Corporation   Conversion from corporation to
limited liability company; Name Change    01-01-11

Green Valley Coal

Company

 

PP&M Company

    

Green Valley

Trucking

 

t/a in WV

    

t/a in WV

  

03-07-00;

withdrawn on

12-03-13

09-04-12

Hopkins Creek Coal Company   15400 Bent Mountain Road, Sidney, KY 41564   Change
of chief executive office / principal place of business    2015 Independence
Coal Company, Inc.   Anna Branch Mining Company   t/a in WV   

t/a on 01-23-01; withdrawn

01-02-14

  Endurance Mining Company   t/a in WV   

05-16-00;

withdrawn on

11-07-13

 

Progress Coal

Company

  t/a in WV    03-23-98   Shenandoah Capital Management Corp.   Merger   
10-31-13  

Talon Loadout

Company

  Merger    11-30-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Jay Creek

Holding, LLC

 

Corral Creek

Holding, LLC

 

Name

Change

   03-29-11 Kingston Mining, Inc.  

Kingston

Processing, Inc. (WV)

  Merger    12-30-13  

Kingston

Resources, Inc. (KY)

  Merger    12-31-13

Knox Creek Coal

Corporation

  Certified Coal & Coke Company   t/a in VA   

03-06-97;

withdrawn on

12-23-13 (Buchanan County, VA) and

12-27-13 (Tazewell County, VA)

Lauren Land

Company

 

Douglas Pocahontas Coal Corporation

 

Haden Farms, Inc.

 

New Market

Land Company

 

Tucson Limited Liability Company

 

Merger

    

 

Merger

 

Merger

    

 

Merger

  

11-30-13

    

 

11-30-13

 

11-30-13

    

 

7-15-15

Long Fork Coal

Company

 

Town Creek

Coal Company

 

15400 Bent Mountain Road, Sidney, KY 41564

 

Merger

    

 

Change of chief executive office / principal place of business

  

10-31-14

    

 

2015

Lynn Branch Coal Company, Inc.   15400 Bent Mountain Road, Sidney, KY 41564  
Change of chief executive office / principal place of business    2015



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Martin County

Coal Corporation

 

Coal Handling

Facility, Inc.

  t/a in KY   

10-29-04;

07-27-09;

withdrawn on

03-29-13

 

M. T. R. Mining

Company

 

t/a in KY

  

10-29-04;

3-23-10;

withdrawn on

12-10-13

Markfork Coal Company, Inc.   Appalachian Synfuel, LLC   Merger    10-15-10  
Mining Support Group   t/a   

Withdrew on

12-3-13

  Processing Maintenance Group   t/a   

Withdrew on

12-3-13

Maxxim Shared

Services, LLC

 

Spectrum

Laboratories

  t/a in VA   

09-17-03;

changed to true name

03-9-04;

02-23-09 as t/a again

Maxxum Carbon Resources, LLC   Black Dog Coal, LLC   Merger    7-6-15

Mill Branch Coal

Corporation

 

Alliance Coal

Corporation

 

Bluff Spur Coal

Corporation

 

Cumberland Equipment Corporation

 

Dorchester Enterprises, Incorporated

 

Merger

    

 

Merger

    

 

Merger

    

 

Merger

    

  

12-01-13

    

 

12-31-12

    

 

12-30-13

    

 

12-31-12

    



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

 

Exeter Coal

Corporation

 

Guest Mountain Mining Corporation

 

Meadow Branch Mining Corporation

 

Mountain Management, Incorporated

 

Osaka Mining

Corporation

 

Big Laurel Mining Corporation

 

Merger

    

 

Merger

 

Merger

 

Merger

 

Merger

 

Merger

  

12-31-12

 

12-31-12

 

12-31-12

 

12-2-13

 

12-31-12

 

12-31-12

New Ridge

Mining Company

  Coalgood Energy Company   t/a in KY   

06-17-05;

withdrawn on

11-05-13

Neweagle

Industries, Inc.

  Neweagle Development Corp.   Merger    12-30-13  

Neweagle

Mining Corp.

 

Merger

  

12-30-13

North Fork Coal

Corporation

 

Cave Spur Coal

LLC

  Merger    12-31-12  

Cloverlick Coal

Company LLC

 

Merger

  

12-31-12



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

North Fork Coal

Corporation

 

High Splint

Coal LLC

  Merger    12-31-12  

Panther Mining

LLC

  Merger    12-31-12  

Stillhouse

Mining LLC

  Merger    12-31-13  

Winifrede Coal

Corporation

  Merger    11-30-13

Peerless Eagle

Coal Co.

 

Nicco

Corporation

  Merger    12-31-13 Pennsylvania Land Holdings Company, LLC  

Coal Gas

Recovery, LLC

  Merger    12-31-13

Performance Coal

Company

  Upper Big Branch Mining Company   t/a in WV   

10-13-94;

withdrawn on

01-31-14

Pioneer Fuel

Corporation

  Pioneer Mining, Inc.   Merger    12-30-13  

 

Simmons Fork

Mining, Inc.

 

 

Merger

  

 

03-31-14

Premium Energy, LLC  

White Flame

Energy, Inc.

  Merger    12-31-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Rawl Sales & Processing Co.  

Allburn Coal

Company

  t/a in KY   

12-06-89; renewed through 7-15-13; withdrawn on

12-10-13

 

Big Bottom

Coal Company

  t/a in KY   

12-06-89; renewed through 7-15-13; withdrawn on

12-10-13

 

Bluesprings

Coal Company

  t/a in WV   

11-27-89;

withdrawn on

01-02-14

 

Bluesprings

Coal Company

  t/a in KY   

12-6-89; renewed through 7-15-13; withdrawn on

12-10-13

 

Lobata Coal

Company

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

 

Magnolia Coal

Company

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

  Maxann Coal Co.   t/a in WV   

11-27-89;

withdrawn on

12-03-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Rawl Sales & Processing Co.  

Maxann Coal

Co.

  t/a in KY    12-6-89; renewed through 7-15-13; withdrawn on 12-10-13  

P. M. Charles

Coal Co.

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

 

Pikco Mining

Company

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

 

Pikco Mining

Company

  t/a in KY    12-6-89; renewed through 7-15-13; withdrawn on 12-10-13  

Pond Creek

Mining Co.

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

 

Rocky Hollow

Coal Co.

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

  Sprouse Creek Processing Company   t/a in WV   

11-27-89;

withdrawn on

12-03-13

 

Sycamore

Mining Co.

  t/a in WV   

11-27-89;

withdrawn on

12-03-13

 

Tall Timber

Coal Company

  t/a in KY    12-06-89; renewed through 7-15-13; withdrawn on 12-10-13   Ben
Creek Coal Company   Merger    7-15-15 Rawl Sales & Processing Co.   15400 Bent
Mountain Road, Sidney, KY 41564   Change of chief executive office / principal
place of business    2015 Republic Energy, Inc.  

Hazy Ridge

Coal Company

 

Name

Change

   01-01-14



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Resource

Development LLC

 

Harlan

Resources LLC

  t/a in KY   

09-28-98;

withdrawn on

01-30-13

 

Maggard Branch

Coal LLC

  Merger    12-1-13  

Meadow Branch

Coal LLC

  Merger    12-1-13  

Nine Mile Spur

LLC

  Merger    12-1-13

Resource Land

Company LLC

 

Black Mountain

Resources, LLC

  Merger    03-31-14

Riverton Coal

Production Inc.

  Energy Development Corporation   Merger    10-31-13  

Riverton Coal

Sales, Inc.

  Merger    10-31-13   Ruhrkohle Trading Corporation   Merger    10-31-13 Road
Fork Development Company, Inc.  

Long Pole

Energy

  t/a in KY   

03-18-10;

withdrawn on

01-23-14

 

Love Branch

South

  t/a in KY   

03-29-10;

withdrawn on

12-10-13

  Resource Energy Company   t/a in KY   

09-07-99;

06-09-04;

06-16- 09; withdrawn on 12-10-13

  Resource Energy Company   t/a in WV   

12-22-00;

withdrawn on

12-03-13

  Pegs Branch Mining Company   t/a in KY   

07-05-94;

withdrawn on

12-10-13

  Sheep Fork Mining Company   t/a    11-20-12



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Road Fork Development Company, Inc.   Sheep Fork Mining Company   t/a in KY   

11-20-12;

withdrawn on

12-10-13

Road Fork Development Company, Inc.   15400 Bent Mountain Road, Sidney, KY 41564
  Change of chief executive office / principal place of business    2015

Robinson-Phillips

Coal Company

  Simron Fuel Co.   t/a in WV   

03-21-90;

withdrawn on

12-03-13

  Winston Coal Company   t/a in WV   

03-21-90;

withdrawn on

12-03-13

Robinson-Phillips Coal Company   15400 Bent Mountain Road, Sidney, KY 41564  
Change of chief executive office / principal place of business    2015

Rockspring

Development, Inc.

  Laurel Creek Co., Inc.   Merger    12-31-13   Rivereagle Corp.   Merger   
12-29-13   Neweagle Coal Sales Corp.   Merger    12-31-13 Rum Creek Coal Sales,
Inc.   Vantage Mining Company   Merger    7-15-15



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Russell Fork Coal Company   15400 Bent Mountain Road, Sidney, KY 41564   Change
of chief executive office / principal place of business    2015
Shannon-Pocahontas Coal Corporation   15400 Bent Mountain Road, Sidney, KY 41564
  Change of chief executive office / principal place of business    2015
Shannon-Pocahontas Mining Company   15400 Bent Mountain Road, Sidney, KY 41564  
Change of chief executive office / principal place of business    2015

Sidney Coal

Company, Inc.

 

Clean Energy Mining Company

  t/a in KY   

03-07-94;

withdrawn on

11-07-13

 

Freedom Energy Mining

Company

  t/a in KY   

07-13-95;

withdrawn on

12-10-13

  M3Energy Mining Co.   t/a in KY   

01-31-08;

withdrawn on

01-23-14

  Mt. Sterling Energy Mining Co.   t/a in KY   

02-28-11;

withdrawn on

12-10-13

  Ora Mae Coal Company   t/a in KY   

10-30-87;

withdrawn on

12-18-13

  Pegs Branch Energy Mine   t/a in KY   

10-29-04;

withdrawn on

12-10-13

  Clean Energy Mining Company   t/a    Withdrew on 11-07-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Sidney Coal Company, Inc.   Process Energy   t/a in KY   

04-11-07;

withdrawn on

12-10-13

  Rockhouse Energy Mining Company   t/a in KY   

11-21-94;

withdrawn on

12-10-13

  Solid Energy Mining Company   t/a in KY   

03-07-94;

withdrawn on

12-10-13

Sidney Coal Company, Inc.   15400 Bent Mountain Road, Sidney, KY 41564   Change
of chief executive office / principal place of business    2015

Spartan Mining

Company

  Big M Transport   t/a in WV   

10-21-04;

withdrawn on

09-30-13

  Black Knight Mining Company   t/a in WV   

04-11-03;

withdrawn on

01-02-14

  Diamond Energy Mining Company   t/a in WV   

09-28-98;

withdrawn on

12-03-13

  Guyandotte Energy   t/a in WV   

07-14-05;

withdrawn on

01-02-14

  Mammoth Coal Company   t/a in WV   

09-27-04;

withdrawn on

01-20-14

  Mass Transport Company   t/a in WV   

06-22-01;

withdrawn on

1-20-14

  Trace Transport Company   t/a in WV    01-18-02



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

 

Trail Mining

Company

  t/a in WV   

07-11-01;

withdrawn on

12-03-13

  Victory Energy Mining Company   t/a in WV   

09-24-98;

withdrawn on

12-03-13

Spartan Mining Company   Victory Processing Company   t/a in WV   

10-04-00;

withdrawn on

12-03-13

Sycamore Fuels, Inc.  

Crystal Fuels

Company

  t/a in WV    12-23-93  

Rockridge Coal

Company

  Merger    12-31-13 Sycamore Fuels, Inc.   15400 Bent Mountain Road, Sidney, KY
41564   Change of chief executive office / principal place of business    2015
T.C.H. Coal Co.   15400 Bent Mountain Road, Sidney, KY 41564   Change of chief
executive office / principal place of business    2015 Thunder Mining Company
II, Inc.  

A. T. Massey Coal

Company, Inc. (formerly Thunder Mining Company)

  Merger    7-15-15 Tennessee Consolidated Coal Company   Tennessee Energy Corp.
  Merger    7-15-15 Virginia Energy Company, LLC (subsequently merged into
Buchanan Energy Company, LLC)   Alpha Virginia Energy Company, LLC  

t/a in KY;

t/a in VA;

t/a in WV

  

10-20-05;

10-20-05;

10-21-05

White Buck Coal

Company

  Coal Mining Support Company   t/a in WV   

03-07-00;

withdrawn on

12-03-13

Williams Mountain Coal Company  

Naoma Coal

Company

  t/a in WV   

07-28-95;

withdrawn on

12-03-13



--------------------------------------------------------------------------------

Grantor

 

Name of entity / previous address

 

Description of Change

  

Date of change

Wyomac Coal Company, Inc.   15400 Bent Mountain Road, Sidney, KY 41564   Change
of chief executive office / principal place of business    2015   Piney Creek
Coal Company   t/a    Filed – 12-10-91; withdrew - 12-3-13



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INVESTMENT RELATED PROPERTY

(A)

Pledged Stock:

 

Grantor    Stock
Issuer    Class of
Stock    Certificated
(Y/N)    Stock
Certificate
No.    Par Value    No. of
Pledged
Stock                  

Pledged LLC Interests:

 

Grantor    Limited Liability Company   

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

           

Pledged Partnership Interests:

 

Grantor    Partnership   

Type of

Partnership

Interests (e.g.,

general or

limited)

  

Certificated

(Y/N)

  

Certificate No.

(if any)

           

Trust Interests or other Equity Interests not listed above:

Pledged Debt:

 

Grantor    Issuer    Original
Principal
Amount    Outstanding
Principal
Balance    Issue Date    Maturity Date               

Securities Account:

Deposit Accounts:

 

Grantor   

Name of Depositary

Bank

   Account Number    Account Name         

Commodity Contracts and Commodities Accounts:

 

Grantor    Name of Commodities
Intermediary    Account Number    Account Name         



--------------------------------------------------------------------------------

Grantor    Name of Commodities
Intermediary    Account Number    Account Name         

 

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

(B) Copyright Licenses

 

(C) Patents

 

(D) Patent Licenses

 

(E) Trademarks

 

(F) Trademark Licenses

 

(G) Trade Secret Licenses

 

III. COMMERCIAL TORT CLAIMS

 

IV. LETTER OF CREDIT RIGHTS

 

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

  

Description of Property

  

Name and Address of Third Party

     

 

VI. MATERIAL LEASES

 

Property

  

Lessor

  

Description of Property

     



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

(A) Government Receivables

 

(B) Equipment and Inventory

 

Debtor/Grantor    Description    Address/City/State/Zip Code    County         
                 

 

SCHEDULE 5.5-1



--------------------------------------------------------------------------------

SCHEDULE 6.9

TO PLEDGE AND SECURITY AGREEMENT

Separately delivered to Agent.

 

SCHEDULE 6.9-1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Debtor-in-Possession Pledge and Security and Intercreditor Agreement, dated as
of August 6, 2015 (as it may be from time to time amended, restated, modified or
supplemented, the “Security Agreement”), among Alpha Natural Resources, Inc.,
the other Grantors named therein and Citibank, N.A., as the Term Agent, Term LC
Agent and Bonding LC Agent. Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby confirms the grants to set forth in the Security Agreement of,
and does hereby grant a security interest in all of Grantor’s right, title and
interest in and to all Collateral to secure the Secured Obligations, in each
case, whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located. Grantor represents
and warrants that the attached Supplements to Schedules accurately and
completely set forth all additional information required to be provided pursuant
to the Security Agreement and hereby agrees that such Supplements to Schedules
shall constitute part of the Schedules to the Security Agreement.

THIS AGREEMENT AND THE OTHER FIRST OUT LOAN DOCUMENTS AND SECOND OUT LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO
THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY
INTEREST) CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE).

The Agents acknowledge that the rights relating to, and relative priorities of,
the Liens granted hereunder shall be subject in all respects to the
intercreditor provisions set forth in the Security Agreement. In the event of
any conflict with the terms of this Pledge Supplement and such provisions in the
Security Agreement, the Security Agreement shall govern and control

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

  

Type of

Organization

  

Jurisdiction of Organization

  

Chief Executive Office/Sole
Place of Business2

  

Organization

I.D.#

           

 

  

 

  

 

  

 

  

 

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

  

Trade Name or Fictitious Business Name

  

 

  

 

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure since August 6, 2010:

 

Grantor

  

Date of Change

  

Description of Change

     

 

  

 

  

 

(D) Agreements pursuant to which any Grantor is bound as debtor since August 6,
2010:

 

Grantor

  

Description of Agreement

  

 

  

 

 

2  Or Residence if Grantor is a Natural Person.



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock

 

Grantor   

Stock

Issuer

  

Class
of

Stock

   Certificated
(Y/N)   

Stock
Certificate

No.

  

Par

Value

  

No. of

Pledged

Stock

  

Percentage

of

Outstanding
Stock of the
Stock Issuer

                    

 

Pledged LLC Interests:

 

Grantor   

Limited

Liability

Company

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged Units

  

Percentage of
Outstanding

LLC Interests

of the Limited
Liability

Company

              

Pledged Partnership Interests:

 

Grantor    Partnership   

Type of

Partnership

Interests
(e.g.,

general or

limited)

  

Certificated

(Y/N)

  

Certificate

No. (if any)

   Percentage of
Outstanding
Partnership
Interests of the
Partnership               

Pledged Trust Interests:

 

Grantor    Trust   

Class of
Trust

Interests

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

Percentage of
Outstanding

Trust Interests

of the Trust

              



--------------------------------------------------------------------------------

Pledged Debt:

 

Grantor    Issuer   

Original

Principal

Amount

  

Outstanding

Principal

Balance

   Issue Date    Maturity Date               

Securities Account:

 

Grantor   

Share of Securities

Intermediary

   Account Number    Account Name         

Deposit Accounts:

 

Grantor  

Name of Depositary

Bank

  Account Number    Account Name       

Commodities Accounts:

 

Grantor  

Name of Commodities

Intermediary

  Account Number    Account Name       

(B)

 

Grantor   Date of Acquisition   Description of Acquisition          

II. INTELLECTUAL PROPERTY

 

  (A) Copyrights

 

Grantor  

Description of

Copyright

  Registration Number    Registration Date       

 

  (B) Copyright Licenses

 

Grantor  

Description of

Copyright License

 

Registration Number (if

any) of underlying

Copyright

   Name of Licensor       



--------------------------------------------------------------------------------

(C) Patents

 

Grantor   

Description of

Patent

  

Patent Number/

(Application Number)

  

Issue Date/(Filing

Date)

        

 

(D) Patent Licenses

 

Grantor  

Description of Patent

License

 

Registration Number of

underlying Patent

   Name of Licensor       

 

(E) Trademarks

 

Grantor  

Description of

Trademark

 

Registration Number/

(Serial Number)

  

Registration Date/

(Filing Date)

                    

 

(F) Trademark Licenses

 

Grantor  

Description of

Trademark License

 

Registration Number of

underlying Trademark

   Name of Licensor                     

 

(G) Trade Secret Licenses

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

         

IV. LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

         

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third

Party

   



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

     

 

EXHIBIT A-7



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT3

This Trademark Security Agreement, dated as of             , 20     (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Trademark Security Agreement”), is made and entered into
by and between [GRANTORS] (collectively, the “Grantors”) and Citibank, N.A., as
administrative agent and collateral agent for the Term Secured Parties (together
with any successors and assigns thereto in such capacity, the “Term Agent”), as
administrative agent and collateral agent for the Term LC Secured Parties
(together with any successors and assigns thereto in such capacity, the “Term LC
Agent”), as administrative agent and collateral agent for the Bonding LC Secured
Parties (together with any successors and assigns thereto in such capacity, the
“Bonding LC Agent”), and as administrative agent and collateral agent for each
of the other Secured Parties from time to time under the Security Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, Grantors are party to a Debtor-in-Possession Pledge and Security and
Intercreditor Agreement dated as of August 6, 2015 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Alpha Natural Resources, Inc., the other Grantors named
therein and the Agents, pursuant to which the Grantors are required to execute
and deliver this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the First Out Credit Agreement and, if applicable, Second
Out Credit Agreement, the Grantors hereby agree with each Agent, as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Secured Trademarks.

2.1 Grant of Security. Each Grantor hereby grants to each Agent, for the benefit
of the Secured Parties a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired or created by Grantor and
wherever located (collectively, the “Secured Trademarks”):

all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, slogans, logos,
other source or business identifiers, designs and general intangibles of a like
nature, whether or not registered, and with respect to any and all of the
foregoing: (i) all registrations and applications for any of the foregoing
including, but not limited to, the registrations and applications referred to on
Schedule A hereto, (ii) all extensions or renewals of, and amendments to, any of
the foregoing, (iii) all of the goodwill of the business connected with the use
of and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill of the foregoing, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit, and (vi) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world (collectively, “Trademarks”).

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Secured Trademarks include or the security interests
granted under Section 2.01 hereof attach to any intent-to-use application for
trademark or service mark registration filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, prior to the filing under Section 1(c) or
Section 1(d) of the Lanham Act of a “Statement of Use” or an “Amendment to
Allege Use” with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such intent-to-use trademark or service mark
application under applicable federal law.

 

3  May be conformed to account for any Revolving Agent or Second Out Agent

 

EXHIBIT B-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interests granted pursuant to this
Trademark Security Agreement are granted in conjunction with the security
interest granted to each Secured Party pursuant to the Security Agreement, and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Agents with respect to the security interests in the Secured Trademarks made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Trademark Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4. Applicable Law. This Trademark Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

SECTION 6. Intercreditor. The Agents acknowledge that the rights relating to,
and relative priorities of, the Liens granted hereunder shall be subject in all
respects to the intercreditor provisions set forth in the Security Agreement. In
the event of any conflict with the terms of this Trademark Security Agreement
and such provisions in the Security Agreement, the Security Agreement shall
govern and control.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[GRANTOR] By:  

 

  Name:   Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Accepted and Agreed:

Citibank, N.A.,

as Term Agent, Term LC Agent and Bonding LC Agent

By:  

 

  Name:   Title:

 

EXHIBIT B-4



--------------------------------------------------------------------------------

SCHEDULE A

TRADEMARK SECURITY AGREEMENT

 

I. U.S. REGISTERED TRADEMARKS

 

Trademark    Country   

Registration

Number (Serial
Number)

  

Registration

Date (Filing
Date)

  

Record

Owner/Liens

   Status/Comment                                                            

 

II. U.S. TRADEMARK APPLICATIONS

 

EXHIBIT B-5



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT4

This Copyright Security Agreement, dated as of             , 20     (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Copyright Security Agreement”), is made and entered into
by and between [GRANTORS] (collectively, the “Grantors”) and Citibank, N.A., as
administrative agent and collateral agent for the Term Secured Parties (together
with any successors and assigns thereto in such capacity, the “Term Agent”), as
administrative agent and collateral agent for the Term LC Secured Parties
(together with any successors and assigns thereto in such capacity, the “Term LC
Agent”), as administrative agent and collateral agent for the Bonding LC Secured
Parties (together with any successors and assigns thereto in such capacity, the
“Bonding LC Agent”), and as administrative agent and collateral agent for each
of the other Secured Parties from time to time under the Security Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, Grantors are party to a Debtor-in-Possession Pledge and Security and
Intercreditor Agreement dated as of August 6, 2015 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Alpha Natural Resources, Inc., the other Grantors named
therein and the Agents, pursuant to which the Grantors are required to execute
and deliver this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the First Out Credit Agreement and, if applicable, Second
Out Credit Agreement, the Grantors hereby agree with each Agent, as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Secured Copyrights. Each Grantor hereby
grants to each Agent, for the benefit of the Secured Parties a security interest
in and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now owned or existing or hereafter
acquired or created by Grantor and wherever located (collectively, the “Secured
Copyrights”):

(a) all United States, and foreign copyrights (including Community designs),
including but not limited to copyrights in software and all rights in and to
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered and whether or not the
underlying works of authorship have been published, moral rights, reversionary
interests, termination rights, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, the registrations and applications referred to on Schedule A hereto,
(ii) all extensions and renewals thereof and amendments thereto, (iii) the
rights to sue or otherwise recover for past, present and future infringements
thereof, and (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (v) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world (collectively, “Copyrights”); and

(b) any and all agreements, licenses and covenants (whether or not in writing)
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue with respect to any Copyright (whether such
Grantor is licensee or licensor thereunder) including, without limitation, those
referred to on Schedule A hereto.

 

4  May be conformed to account for any Revolving Agent or Second Out Agent

 

EXHIBIT C-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to the Secured Parties pursuant to the Security Agreement, and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Agents with respect to the security interests in the Secured Copyrights made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Copyright Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4. Applicable Law. This Copyright Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

SECTION 6. Intercreditor. The Agents acknowledge that the rights relating to,
and relative priorities of, the Liens granted hereunder shall be subject in all
respects to the intercreditor provisions set forth in the Security Agreement. In
the event of any conflict with the terms of this Copyright Security Agreement
and such provisions in the Security Agreement, the Security Agreement shall
govern and control.

[Remainder of page intentionally left blank]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[GRANTOR] By:  

 

  Name:   Title:

 

EXHIBIT C-3



--------------------------------------------------------------------------------

Accepted and Agreed:

Citibank, N.A.,

as Term Agent, Term LC Agent and Bonding LC Agent

By:  

 

  Name:   Title:

 

EXHIBIT C-4



--------------------------------------------------------------------------------

SCHEDULE A

COPYRIGHT SECURITY AGREEMENT

 

I. U.S. REGISTERED COPYRIGHTS

 

Copyright    Country    Reg. No.    Reg. Date   

Record

Owner/Liens

   Status/Comment                                                               
           

 

II. U.S. COPYRIGHT APPLICATIONS

 

III. EXCLUSIVE COPYRIGHT LICENSES

 

EXHIBIT C-5



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

PATENT SECURITY AGREEMENT5

This Patent Security Agreement, dated as of             , 20     (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Patent Security Agreement”), is made and entered into by and
between [GRANTORS] (collectively, the “Grantors”) and Citibank, N.A., as
administrative agent and collateral agent for the Term Secured Parties (together
with any successors and assigns thereto in such capacity, the “Term Agent”), as
administrative agent and collateral agent for the Term LC Secured Parties
(together with any successors and assigns thereto in such capacity, the “Term LC
Agent”), as administrative agent and collateral agent for the Bonding LC Secured
Parties (together with any successors and assigns thereto in such capacity, the
“Bonding LC Agent”), and as administrative agent and collateral agent for each
of the other Secured Parties from time to time under the Security Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, Grantors are party to a Debtor-in-Possession Pledge and Security and
Intercreditor Agreement dated as of August 6, 2015 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Alpha Natural Resources, Inc., the other Grantors named
therein and the Agents, pursuant to which the Grantors are required to execute
and deliver this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the First Out Credit Agreement and, if applicable, Second
Out Credit Agreement, the Grantors hereby agree with each Agent, as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Secured Patents. Each Grantor hereby
grants to the each Agent, for the benefit of the Secured Parties a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under the following, in each case whether now owned or
existing or hereafter acquired or created by Grantor and wherever located
(collectively, the “Secured Patents”):

all United States and foreign patents and certificates of invention, inventions
or similar industrial property rights, and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent application
referred to on Schedule A hereto, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof and
amendments thereto, (iii) all improvements thereto and inventions claimed
therein, (iv) all rights to sue or otherwise recover for past, present and
future infringements thereof, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world (collectively, “Patents”).

 

5  May be conformed to account for any Revolving Agent or Second Out Agent

 

EXHIBIT D-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interests granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to the Agents pursuant to the Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agents with
respect to the security interests in the Secured Patents made and granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Applicable Law. This Patent Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

SECTION 6. Intercreditor. The Agents acknowledge that the rights relating to,
and relative priorities of, the Liens granted hereunder shall be subject in all
respects to the intercreditor provisions set forth in the Security Agreement. In
the event of any conflict with the terms of this Patent Security Agreement and
such provisions in the Security Agreement, the Security Agreement shall govern
and control.

[Remainder of page intentionally left blank]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

[GRANTOR] By:  

 

  Name:   Title:

 

EXHIBIT D-3



--------------------------------------------------------------------------------

Accepted and Agreed:

Citibank, N.A.,

as Term Agent, Term LC Agent and Bonding LC Agent

By:  

 

  Name:   Title:

 

EXHIBIT D-4



--------------------------------------------------------------------------------

SCHEDULE A

PATENT SECURITY AGREEMENT

 

I. U.S. ISSUED PATENTS

 

Patent    Country   

Patent Number

(Application

Number)

  

Issue Date

(Filing Date)

  

Record

Owner/Liens

   Status/Comment                                                               
           

 

  II. U.S. PATENT APPLICATIONS

 

EXHIBIT D-5